


EXHIBIT 10.01        
EXECUTION COPY




U.S.$2,000,000,000
CREDIT AGREEMENT
Dated as of November 9, 2015
among
EBAY INC.
as the Borrower,
The Designated Borrowers from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
The Other Lenders Party Hereto,
CITIBANK, N.A. and
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agents,
and
BANK OF AMERICA, N.A.,
and
WELLS FARGO BANK, N.A.,
as Documentation Agents
_____________________________________
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
WELLS FARGO SECURITIES, LLC
As Joint Lead Arrangers and Joint Book Managers











--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section
 
Page


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1


 
1.01    Defined Terms        
1


 
1.02    Other Interpretive Provisions    
22


 
1.03    Accounting Terms
23


 
1.04    Rounding
23


 
1.05    Times of Day    
23


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS    
24


 
2.01    Committed Loans
24


 
2.02    Borrowings, Conversions and Continuations of Committed Loans
24


 
2.03    Prepayments    
26


 
2.04    Termination or Reduction of Commitments    
26


 
2.05    Repayment of Loans
27


 
2.06    Interest    
27


 
2.07    Fees    
28


 
2.08    Computation of Interest and Fees
28


 
2.09    Evidence of Debt
29


 
2.10    Payments Generally; Administrative Agent’s Clawback
29


 
2.11    Sharing of Payments by Lenders
32


 
2.12    Extension of Maturity Date
32


 
2.13    Increase in Commitments    
34


 
2.14    Defaulting Lenders
35


 
2.15    Determination of Dollar Amounts
35


 
2.16    Judgment Currency
35


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
36


 
3.01    Taxes
36


 
3.02    Illegality
39


 
3.03    Inability to Determine Rates
39


 
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans
40


 
3.05    Compensation for Losses
42


 
3.06    Mitigation Obligations; Replacement of Lenders    
42


 
3.07    Survival    
43


ARTICLE IV. CONDITIONS PRECEDENT    
43


 
4.01    Conditions of Closing    
43


 
4.02    Conditions to all Borrowings    
44


 
4.03    Conditions to Initial Borrowings by each Designated Borrower    
45



    
                                









i

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)




ARTICLE V. REPRESENTATIONS AND WARRANTIES    
46


 
5.01    Existence, Qualification and Power
46


 
5.02    Authorization; No Contravention    
46


 
5.03    Governmental Authorization; Other Consents
46


 
5.04    Binding Effect    
46


 
5.05    Financial Statements; No Material Adverse Effect    
46


 
5.06    Litigation
47


 
5.07    Ownership of Property
47


 
5.08    Taxes    
47


 
5.09    ERISA Compliance    
47


 
5.10    Margin Regulations; Investment Company Act
48


 
5.11    Disclosure
48


 
5.12    Intellectual Property; Licenses, Etc
48


 
5.13    Anti-Corruption Laws and Sanctions    
49


ARTICLE VI. AFFIRMATIVE COVENANTS    
49


 
6.01    Financial Statements    
49


 
6.02    Certificates; Other Information
50


 
6.03    Notices
51


 
6.04    Payment of Taxes    
51


 
6.05    Preservation of Existence, Etc
51


 
6.06    Maintenance of Properties    
51


 
6.07    Maintenance of Insurance    
52


 
6.08    Compliance with Laws
52


 
6.09    Books and Records    
52


 
6.10    Use of Proceeds
52


 
6.11    Ownership of Designated Borrowers    
52


ARTICLE VII. NEGATIVE COVENANTS    
52


 
7.01    Liens    
52


 
7.02    Indebtedness of Subsidiaries    
55


 
7.03    Fundamental Changes; Acquisitions
57


 
7.04    Use of Proceeds
58


 
7.05    Financial Covenants
58


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
58


 
8.01    Events of Default    
58


 
8.02    Remedies Upon Event of Default
60


 
8.03    Application of Funds    
61


ARTICLE IX. ADMINISTRATIVE AGENT    
62


 
9.01    Appointment and Authority
62





            
            

ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
9.02    Rights as a Lender    
62


 
9.03    Exculpatory Provisions
62


 
9.04    Reliance by Administrative Agent
63


 
9.05    Delegation of Duties    
63


 
9.06    Resignation of Administrative Agent    
63


 
9.07    Non-Reliance on Administrative Agent and Other Lenders    
64


 
9.08    No Other Duties, Etc
64


ARTICLE X. GUARANTY
64


 
10.01    Guarantee
64


 
10.02    No Subrogation
65


 
10.03    Amendments, etc. with respect to the Obligations of each Designated
 
 
Borrower
65


 
10.04    Guarantee Absolute and Unconditional
66


 
10.05    Reinstatement    
67


 
10.06    Payments
67


 
10.07    Independent Obligations        
67


ARTICLE XI. MISCELLANEOUS    
67


 
11.01    Amendments, Etc.
67


 
11.02    Notices; Effectiveness; Electronic Communication
68


 
11.03    No Waiver; Cumulative Remedies    
70


 
11.04    Expenses; Indemnity; Damage Waiver
70


 
11.05    Payments Set Aside
72


 
11.06    Successors and Assigns    
73


 
11.07    Treatment of Certain Information; Confidentiality
76


 
11.08    Right of Setoff    
77


 
11.09    Interest Rate Limitation
78


 
11.10    Counterparts; Integration; Effectiveness
78


 
11.11    Survival
79


 
11.12    Severability
79


 
11.13    Replacement of Lenders
79


 
11.14    Governing Law; Jurisdiction; Etc    
80


 
11.15    Waiver of Jury Trial    
80


 
11.16    No Advisory or Fiduciary Responsibility
81


 
11.17    USA PATRIOT Act Notice    
81


 
11.18    Termination of Joinder Agreements    
82


 
11.19    Termination of Existing Credit Agreement    
82





    

iii

--------------------------------------------------------------------------------






SCHEDULES
2.01    Commitments and Applicable Percentages
7.01    Existing Liens
7.02    Existing Subsidiary Indebtedness
11.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Note
C    Compliance Certificate
D    Assignment and Assumption
E    U.S. Tax Compliance Certificates
F    Joinder Agreement



iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of November 9, 2015,
among EBAY INC., a Delaware corporation (the “Borrower”), the Designated
Borrowers from time to time parties hereto, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:


“ABR” means, for any day, a fluctuating rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.5% per annum and (c) the Eurocurrency Base Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in U.S. Dollars with an “Interest Period” of one month plus 1% per
annum. For purposes of clause (c) above, the Eurocurrency Base Rate on any day
shall be based on the rate per annum appearing on the applicable Bloomberg
screen page displaying interest rates for U.S. Dollar deposits in the London
interbank market (or, in the event such rate does not appear on a page of the
Bloomberg screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
on such day for deposits in U.S. Dollars with a maturity of one month; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero.
Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Base Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Base Rate, respectively.
“ABR Loan” means a Loan that bears interest based on the ABR.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Borrower).
“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Borrower has actual knowledge of such information or
event.



1

--------------------------------------------------------------------------------




“Additional Commitment Lender” has the meaning specified in Section 2.12(d).
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. It is understood that, without limiting the other
provisions of this Agreement, the Administrative Agent may utilize the services
of its Affiliates (including J.P. Morgan Europe Limited) in connection with
administrative matters related to Agreed Currencies.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 11.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreed Currencies” means (a) U.S. Dollars, (b) Euro and (c) Pounds Sterling.
“Agreement” means this Credit Agreement, as amended and in effect from time to
time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Jurisdiction” has the meaning specified in Section 11.04(a).
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that in the case
of Section 2.14 when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the commitment
of each Lender to make Loans has been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Rate Loan, or with respect to the Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Rate”, “ABR Rate”

2

--------------------------------------------------------------------------------




or “Commitment Fee”, as the case may be, based upon the Index Debt Rating by
Moody’s, S&P and/or Fitch, respectively, applicable on such date:


Applicable Rate
Index Debt Rating
Eurocurrency Rate
ABR Rate
Commitment
Fee
Level I
At least A by S&P/A by Fitch/A2 by Moody’s
0.875%
0.00%
0.070%
Level II
A- by S&P/A- by Fitch/A3 by Moody’s
1.000%
0.00%
0.100%
Level III
BBB+ by S&P/BBB+ by Fitch/Baa1 by Moody’s
1.125%
0.125%
0.125%
Level IV
BBB by S&P/BBB by Fitch/Baa2 by Moody’s
1.250%
0.250%
0.150%
Level V
Index Debt Ratings below Level IV
1.500%
0.500%
0.200%





For purposes of the foregoing, (i) in the event that Index Debt Ratings are
provided by all of Moody’s, Fitch and S&P, and such ratings shall fall within
different Levels (A) if any two ratings are at the same Level, the Applicable
Rate shall be based upon such Level and (B) if no two ratings are at the same
Level, the Applicable Rate shall be based upon the Level which is in the middle
of the distribution of the three ratings; (ii) in the event that Index Debt
Ratings are provided by any two of Moody’s, Fitch and S&P, (A) if such ratings
shall fall within the same Level, the Applicable Rate shall be based upon such
Level, and (B) if such ratings shall fall within different Levels, the
Applicable Rate shall be based on the higher of the two Levels unless one of the
two ratings is two or more Levels lower than the other, in which case the
Applicable Rate shall be determined by reference to the Level immediately below
the Level of the higher of the two ratings; (iii) in the event that an Index
Debt Rating is provided only by one of Moody’s, Fitch and S&P, the Applicable
Rate shall be based on the Level of such rating; (iv) if at any time the
Borrower does not have an Index Debt Rating from any of S&P, Moody’s and Fitch,
the Applicable Rate shall be based on Level V status; and (v) if the Index Debt
Rating established by a rating agency shall be changed (other than as a result
of a change in the rating system of such rating agency), such change shall be
effective as of the date on which it is first announced by the



3

--------------------------------------------------------------------------------




applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 6.02 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of any of the rating agencies shall change, or if
any such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent (and the
Borrower, in the case that the Borrower’s consent is required hereunder), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and the Borrower.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease and (c) in respect of any
Securitization, an amount equal to (i) the outstanding principal amount of
Indebtedness incurred at such time by the Securitization Subsidiary, or (ii) if
the Securitization Subsidiary has incurred no such Indebtedness, the unrecovered
purchase price of all accounts receivable (or interest therein) or other assets
sold or transferred by such Securitization Subsidiary to the conduit entity or
other credit provider relating to such Securitization.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to,
but not including, the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate

4

--------------------------------------------------------------------------------




Commitments pursuant to Section 2.04, and (c) the date of termination of the
commitment of each Lender to make Loans pursuant to Section 8.02.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” means materials and/or information made available to the
Lenders by the Administrative Agent or provided by or on behalf of the Borrower
under this Agreement.
“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euros,
€5,000,000 and (c) in the case of a Borrowing denominated in Pounds Sterling,
£5,000,000.
“Borrowing Multiple” means, as to any Agreed Currency, 1,000,000 units of such
currency.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York or San Francisco, California; provided that
(a) if such day relates to any Eurocurrency Rate Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in the
applicable Agreed Currency in the London interbank market, and (b) when used in
connection with a Eurocurrency Rate Loan denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euro.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which: any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, directly or indirectly, of 50% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis.

5

--------------------------------------------------------------------------------




“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the U.S. Internal Revenue Code of 1986.
“Commitment Fee” has the meaning specified in Section 2.07(a).
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms and
conditions hereof. The aggregate original amount of the Commitments is
$2,000,000,000.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form
of Exhibit A.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Computation Date” has the meaning specified in Section 2.15.
“Consolidated Debt” means, as of any date of determination, the sum of the
aggregate principal amount of all Indebtedness of the Borrower and the
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP; provided that, the term “Consolidated Debt” shall not include (a)
contingent obligations of the Borrower or any Subsidiary as an account party in
respect of any letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments to the extent the foregoing do not support
Indebtedness, (b) Indebtedness arising in connection with any Securitization,
endorsements of instruments for deposit and other ordinary course treasury
services and indemnification obligations pursuant to disposition and sale
transactions, factoring or similar arrangements permitted by Section 7.02, (c)
net obligations under any Swap Contract or (d) any Guarantees of, or instruments
evidencing, Indebtedness specifically excluded by the foregoing clauses (a)
through (c).
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) interest expense for such period, (b) depreciation
and amortization expense (including amortization or impairment of Intangible
Assets for Acquisitions or Dispositions), for such period, (c) income tax
expense for such period, (d) non-cash charges or expenses related to equity
plans or equity awards in such period, (e) payroll taxes on exercise of stock
options or vesting of restricted stock units or other equity awards in such
period, (f) impairment of goodwill in such period, (g) extraordinary losses from
Acquisitions or Dispositions for such period, (h) any transaction expenses from
Acquisitions or Dispositions for such period, (i) non-cash restructuring charges

6

--------------------------------------------------------------------------------




and other non-cash exit and disposal costs during such period (provided that
cash payments in respect of such restructuring charges and exit and disposal
costs shall be deducted from Consolidated EBITDA when such payments are made)
and (j) any transaction expenses and restructuring charges during such period
arising from the spin-off of PayPal Holdings, Inc. or the proposed sale of the
Borrower’s Enterprise business segment, as such transaction were disclosed in
publicly available current or periodic reports filed by the Borrower with the
SEC prior to October 22, 2015 and minus the following to the extent included in
calculating such Consolidated Net Income: (x) extraordinary gains from
Acquisitions or Dispositions for such period and (y) any reversals of non-cash
restructuring charges or other non-cash exit and disposal costs during such
period; provided, however, that solely for the purpose of the computations of
the Consolidated Interest Coverage Ratio and the Consolidated Leverage Ratio, if
an Acquisition or a Disposition shall have occurred during the relevant period,
then Consolidated EBITDA shall be calculated, at the option of the Borrower, on
a pro forma basis in accordance with the SEC pro forma reporting rules under the
Exchange Act, as if such Acquisition or Disposition, as applicable, had occurred
on the first day of the applicable period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four fiscal quarters most
recently ended to (b) Consolidated Interest Expense for the period of four
fiscal quarters most recently ended.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to obligations in respect of capital leases and
exclusive of any reduction or offset for interest income) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries and computed in accordance with GAAP;
provided, however, that solely for the purpose of the computations of the
Consolidated Interest Coverage Ratio, if there has occurred an Acquisition or
Disposition during the relevant period, then Consolidated Interest Expense shall
be calculated, at the option of the Borrower, on a pro forma basis in accordance
with the SEC pro forma reporting rules under the Exchange Act, as if such
Acquisition or Disposition, as applicable, had occurred on the first day of the
applicable period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt at such date to (b) Consolidated EBITDA for the period
of four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period and computed in accordance with GAAP.
“Consolidated Net Tangible Assets” means, as of any date on which the Borrower
effects a transaction requiring such Consolidated Net Tangible Assets to be
measured under this Agreement, the aggregate amount of assets (less applicable
reserves) after deducting therefrom (a) all current liabilities, except for
current maturities of long-term debt and obligations under capital leases, and
(b) all Intangible Assets, to the extent included in said aggregate amount of
assets, all as set forth in the most recent consolidated balance sheet of the
Borrower and its consolidated Subsidiaries prepared in accordance with GAAP
contained in an annual report on

7

--------------------------------------------------------------------------------




Form 10-K or a quarterly report on Form 10-Q (in each case as amended, if
applicable) filed by the Borrower with the SEC or if, at such date, the Borrower
shall have ceased filing such reports with the SEC, the Borrower’s then most
recent consolidated annual or quarterly balance sheet prepared in accordance
with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent and each Lender.
“Debt Securities” means any bonds, debentures, notes or other debt instruments
of the Borrower of any Series authenticated and delivered under the Reference
Indenture.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, with respect to the Obligations, an interest rate equal to
(i) the ABR plus (ii) the Applicable Rate, if any, applicable to ABR Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by a Credit Party, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to such Credit Party and the Administrative Agent or (d)
has, or has a direct or indirect parent company that has, (i) become

8

--------------------------------------------------------------------------------




the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Designated Borrower” means each Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 4.03, until such time as the Borrower notifies the
Administrative Agent in writing that it wishes to terminate such Subsidiary’s
designation as a Designated Borrower, so long as, on the effective date of such
termination, all Obligations of such Designated Borrower hereunder shall have
been paid in full.
“Designated Borrower Closing Date” means, with respect to each Designated
Borrower, the date on which the conditions precedent set forth in Section 4.03
shall have been satisfied in respect of such Designated Borrower.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Documentation Agents” means Bank of America, N.A., HSBC Bank USA, National
Association, The Royal Bank of Scotland plc and Wells Fargo Bank, N.A.
“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.15.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063

9

--------------------------------------------------------------------------------




of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan, or
the appointment of a trustee to administer any Pension Plan or Multiemployer
Plan pursuant to Section 4042 of ERISA; or (e) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Euro” and “€” mean the single currency of the participating member states of
the European Union.
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Loan
denominated in any currency for any Interest Period, a rate per annum equal to
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in such currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as displayed on
the Bloomberg screen page that displays such rate (or, in the event such rate
does not appear on a page of the Bloomberg screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion) (such
applicable rate being called the “LIBO Screen Rate”), at approximately 11:00
a.m., London time, on the Quotation Day. If no LIBO Screen Rate shall be
available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Eurocurrency Base Rate for such Interest Period shall be the Interpolated
Screen Rate. In the event that such LIBO Screen Rates that will permit the
Eurocurrency Base Rate to be determined as provided above are not available at
such time for any reason, then the “Eurocurrency Base Rate” with respect to such
Eurocurrency Rate Loan for such Interest Period shall be equal to the average of
the rates at which deposits in the applicable Agreed Currency in an amount equal
to the Borrowing Minimum for such currency and for a maturity comparable to such
Interest Period are offered by the principal London offices of the Reference
Banks (or, if applicable for any Reference Bank, its other Foreign Currency
Payment Office for such Foreign Currency) in immediately available funds in the
London interbank market (or, if applicable, another offshore interbank market
for such Foreign Currency) at approximately 11:00 a.m., London time (or such
other Local Time as shall be applicable for such Foreign Currency), on the
Quotation Day; provided that the Administrative Agent will not disclose to any
party hereto (a) the rates quoted by the individual Reference Banks or (b) if
one or more of the Reference Banks shall not have quoted a rate, the fact that
the Eurocurrency Base Rate is being determined on the basis of the rates quoted
by fewer than all the Reference Banks. Notwithstanding the foregoing, if the
Eurocurrency Base Rate, determined as provided above in this definition, would
otherwise be less than zero, then the Eurocurrency Base Rate shall for all
purposes of this Agreement be deemed to be zero.
“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the Eurocurrency Base Rate for such Interest
Period.

10

--------------------------------------------------------------------------------




“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the relevant
Reuters World Currency Page for such Foreign Currency (subject to delivery to
the Borrower of a “screen shot” of such Reuters World Currency Page). In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent (subject to delivery
to the Borrower of a “screen shot” of such other service) or, in the event no
such service is selected, such Exchange Rate shall instead be calculated
(subject to delivery to the Borrower of a notice setting forth the basis for
such calculation) on the basis of the arithmetical average of the spot exchange
rates of the Administrative Agent for such Foreign Currency on the London market
at 11:00 a.m., London Time, on such date for the purchase of U.S. Dollars with
such Foreign Currency, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate (subject to delivery to the Borrower of a
notice setting forth the basis for such determination), and such determination
shall be conclusive absent manifest error.
“Excluded Earnout” means any obligations of the Borrower or any Subsidiary to
pay additional consideration in connection with any Acquisition, if such
additional consideration is payable (i) in capital stock or other equity
interests or (ii) in cash or in capital stock or other equity interests (at the
option of the Borrower or such Subsidiary).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Designated Borrower hereunder: (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized, in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or taxes imposed as a
result of a present or former connection with such jurisdiction (other than a
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations, received payments,
received or perfected a security interest under, or engaged in any other
transaction in accordance with the terms of this Agreement); (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower or any Designated Borrower is located;
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower or any Designated Borrower under Section 11.13), any
U.S. federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office), except

11

--------------------------------------------------------------------------------




to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower or any Designated Borrower with respect to
such withholding tax pursuant to Section 3.01(a); (d) in the case of a Foreign
Lender who is an assignee (other than an assignee pursuant to a request by the
Borrower or any Designated Borrower under Section 11.13) of a Loan made to a
Designated Borrower, any withholding tax that is imposed on amounts payable to
such Foreign Lender by such Designated Borrower at the time such Foreign Lender
becomes a party hereto, except to the extent that such Foreign Lender’s assignor
was entitled at such time to receive additional amounts from such Designated
Borrower with respect to such withholding tax pursuant to Section 3.01(a); (e)
any withholding tax attributable to a Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e); and
(f) U.S. federal withholding taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of November 23,
2011, among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent,
and the other agents and lenders from time to time parties thereto, as amended,
modified or supplemented.
“Existing Maturity Date” has the meaning specified in Section 2.12(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.
“Fitch” means Fitch, Inc. and any affiliate thereof and any successor thereto
that is a nationally-recognized rating agency.
“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.
“Foreign Currency Payment Office” of the Administrative Agent or a Reference
Bank shall mean, for each Foreign Currency, the office, branch, affiliate or
correspondent bank of the Administrative Agent or such Reference Bank for such
currency as specified from time to time by it, in the case of the Administrative
Agent by notice to the Borrower, each Designated Borrower and each Lender.
“Foreign Lender” means, as to the Borrower or any Designated Borrower, any
Lender that is organized under the laws of a jurisdiction other than that in
which the Borrower or such Designated Borrower, as the case may be, is resident
for tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

12

--------------------------------------------------------------------------------




“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or contingent or inchoate indemnity
obligations in effect on the Closing Date or entered into in connection with any
Acquisition or Disposition (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Increase Effective Date” has the meaning specified in Section 2.13(d).

13

--------------------------------------------------------------------------------




“Indebtedness” means, as to any Person at a particular time (without duplication
in the case of any item described in more than one of clauses (a) through (g)
below), all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person for money owed evidenced by
bonds, debentures, notes or loan agreements; (b) all direct or contingent
obligations of such Person arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations (giving
effect to legally enforceable netting arrangements) of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business, (ii) trade accounts payable in
connection with any merger, acquisition or divestiture and (iii) any Excluded
Earnout); (e) indebtedness secured by a Lien on property owned by such Person,
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse to such property (provided, that the amount of such
indebtedness will be the lesser of the amount of such indebtedness and the fair
market value of such property at the date of determination (it being understood
that obligations secured by Liens of the type described in Section 7.01(c), (d),
(e), (f), (g), (j), (k), (m), (o), (p), (s), (t) and (u), and Guarantees of or
instruments evidencing such obligations, shall not constitute Indebtedness under
this clause (e)); (f) Attributable Indebtedness in respect of capital leases,
Synthetic Lease Obligations and Securitizations (but excluding any operating
leases required to be classified as debt under GAAP); and (g) all Guarantees of
such Person in respect of any of the foregoing. The amount of any item of
Indebtedness, except for any item of Indebtedness described in clause (b), (c),
(e), (f) or (g), shall be the amount of any liability in respect thereof that
would appear on a balance sheet properly prepared in accordance with GAAP. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Index Debt Rating” means, for Moody’s, S&P or Fitch, its rating for senior,
unsecured, long-term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other Person or subject to any other credit enhancement or, if
no such rating is available, (x) its public corporate family rating of the
Borrower (in the case of Moody’s), (y) its public corporate rating of the
Borrower (in the case of S&P) or (z) its corporate or other equivalent rating of
the Borrower (in the case of Fitch).
“Information” has the meaning specified in Section 11.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan, and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that

14

--------------------------------------------------------------------------------




fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any ABR Loan, the last Business Day of
each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or, if available from all of the Lenders, 12 months) thereafter,
as selected by the Borrower or the applicable Designated Borrower in its
Committed Loan Notice; provided that: (a) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (c)
no Interest Period shall extend beyond the Maturity Date.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period, a rate per annum that results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case as of 11:00 a.m., London time, on the Quotation
Day.
“IP Rights” has the meaning specified in Section 5.12.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement entered into by a Designated
Borrower in substantially the form of Exhibit F or any other form approved by
the Administrative Agent and the Borrower.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

15

--------------------------------------------------------------------------------




“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Base Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit in the form of a loan by a Lender to the
Borrower or any Designated Borrower under Article II of this Agreement.
“Loan Documents” means this Agreement, any Notes and any Joinder Agreements that
have not been terminated pursuant to Section 11.18.
“Loan Parties” means the Borrower and each Designated Borrower.
“Local Time” means (a) in the case of a Loan or Borrowing denominated in U.S.
Dollars, New York City time, and (b) in the case of a Loan or Borrowing
denominated in a Foreign Currency, local time (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Borrower to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document to which it is a party.
“Maturity Date” means the later of (a) November 9, 2020, and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
“Maximum Rate” has the meaning specified in Section 11.09.
“Moody’s” means Moody’s Investors Service, Inc. and any affiliate thereof and
any successor thereto that is a nationally-recognized rating agency.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“New York Fed” means the Federal Reserve Bank of New York.
“Non-Extending Lender” has the meaning specified in Section 2.12(b).

16

--------------------------------------------------------------------------------




“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Notice Date” has the meaning specified in Section 2.12(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and/or the Designated Borrowers arising
under any Loan Document, or otherwise with respect to any Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising (including, in the case
of the Borrower, its obligations pursuant to the guarantee contained in Article
X).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means, with respect to any Lender at any time, the sum of
the Dollar Amounts of the outstanding principal amounts of such Lender’s
Committed Loans at such time after giving effect to any borrowings and
prepayments or repayments of Committed Loans.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Patriot Act” has the meaning specified in Section 11.17.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of

17

--------------------------------------------------------------------------------




a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” means IntraLinks or another similar electronic system.
“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Quotation Day” means, (a) with respect to U.S. Dollars or any Foreign Currency
other than Pounds Sterling for any Interest Period, two Business Days prior to
the first day of such Interest Period and (b) with respect to Pounds Sterling
for any Interest Period, the first day of such Interest Period, in each case
unless market practice differs in the London interbank market for any such
currency, in which case the Quotation Day for such currency shall be determined
by the Administrative Agent in accordance with market practice in the London
interbank market (and if quotations would normally be given by leading banks in
the London interbank market on more than one day, the Quotation Day shall be the
last of those days).
“Reference Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A. and Wells
Fargo Bank, N.A.
“Reference Indenture” means, the Indenture dated as of October 28, 2010 between
the Borrower and Wells Fargo Bank, National Association, as trustee.
“Register” has the meaning specified in Section 11.06(c).
“Registered IP Rights” has the meaning specified in Section 5.12.
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Relevant Anniversary Date” has the meaning specified in Section 2.12(a).

18

--------------------------------------------------------------------------------






“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed to be held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, chief accounting officer or controller of the Borrower (or,
with respect to a Designated Borrower, of such Designated Borrower) and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the Borrower (or, with respect to a Designated Borrower, of such
Designated Borrower) so designated by any of the foregoing officers in the
corporate banking resolutions delivered as of the Closing Date pursuant to
Section 4.01(a)(iii) (or, with respect to a Designated Borrower, as of the
applicable Designated Borrower Closing Date pursuant to Section 4.03(c)) to the
Administrative Agent, and as modified from time to time to specify other
authorized officers or employees, provided that a certified copy of such
modified resolutions is promptly delivered to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower (or, with respect to a Designated Borrower, of such Designated
Borrower) shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
(or, with respect to a Designated Borrower, of such Designated Borrower) and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrower (or, with respect to a Designated Borrower, of such Designated
Borrower).
“S&P” means Standard & Poor’s Ratings Services and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.
“Sale Lease-Back Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of the Borrower of any
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person with the intention of taking back a lease of such
property.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, limited to Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person 50% or more owned by any such Person or
Persons described in the foregoing clauses (a) or (b).

19

--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“SEC Reports” means the Form 10 filed with the SEC by PayPal Holdings, Inc. on
February 25, 2015, and the annual, regular, periodic and special reports that
the Borrower has filed with the SEC under Section 13 or 15(d) of the Exchange
Act.
“Securities Act” means the Securities Act of 1933.
“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.
“Securitization” means the securitization by the Borrower or any Subsidiary of
accounts receivable or other assets.
“Securitization Subsidiary” means a wholly-owned Subsidiary of the Borrower
created solely for purposes of effectuating a Securitization, the activities and
assets of which are limited solely to such purpose and assets, and the
Organization Documents of which contain customary bankruptcy-remote provisions.
“Series” or “Series of Debt Securities” means any series of bonds, debentures,
notes or other debt instruments of the Borrower created pursuant to Section 2.2
of the Reference Indenture.
“Significant Subsidiary” means, at any time, any Designated Borrower or any
other Subsidiary that satisfies the criteria for a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act, as such Regulation is in effect on the date hereof. Such
determination shall be made in relationship to the Borrower and its Subsidiaries
on a consolidated basis as of the end of the most recently completed fiscal year
on an annual basis at the time that the annual financial statements for the
Borrower and its Subsidiaries are delivered pursuant to Section 6.01(a).
“Specified Indebtedness” has the meaning specified in Section 8.01(e).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or

20

--------------------------------------------------------------------------------




both, by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts (including any such agreement
providing for setoff against any deposit not constituting an asset of the
Borrower or a Subsidiary), (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agents” means Citibank N.A. and Deutsche Bank Securities Inc.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so- called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of real property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

21

--------------------------------------------------------------------------------






“Threshold Amount” means $250,000,000.
“Total Outstandings” means the aggregate of the Outstanding Amounts of all the
Lenders.
“Type” means, with respect to a Committed Loan, its character as an ABR Loan or
a Eurocurrency Rate Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.
“United States” and “U.S.” mean the United States of America.
“U.S. Dollar” and “$” mean lawful money of the United States.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” shall not be exclusive.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof’ and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”



22

--------------------------------------------------------------------------------




(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03     Accounting Terms.    (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein (provided that all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein).


(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 (revised December 2003)
Consolidation of Variable Interest Entities as if such variable interest entity
were a Subsidiary as defined herein.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
    
1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).



23

--------------------------------------------------------------------------------




ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS


2.01     Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
in U.S. Dollars, Euro and/or Pounds Sterling to the Borrower or a Designated
Borrower from time to time, on any Business Day during the Availability Period;
provided, however, that after giving effect to any Borrowing, (x) the aggregate
Outstanding Amounts of the Lenders shall not exceed the total Commitments and
(y) the Outstanding Amount of any Lender shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower or a Designated Borrower may
borrow under this Section 2.01, prepay under Section 2.03, and reborrow under
this Section 2.01. Committed Loans may be ABR Loans or Eurocurrency Rate Loans,
as further provided herein; provided that ABR Loans shall only be made in U.S.
Dollars. Each Lender may, at its option, make any Committed Loan available to
the Borrower or a Designated Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make such Committed Loan; provided that, any
exercise of such option shall not affect the obligation of the Borrower or such
Designated Borrower to repay such Committed Loan in accordance with the terms
and subject to the conditions of this Agreement, and such Affiliate shall be
treated as a Lender for purposes of this Agreement.


2.02    Borrowings, Conversions and Continuations of Committed Loans.


(a)    Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s or a Designated Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone in the case of Loans denominated in U.S.
Dollars. Each such notice must be received by the Administrative Agent not later
than (i) 12:00 noon Local Time, three Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in U.S. Dollars or of any conversion of Eurocurrency Rate Loans
denominated in U.S. Dollars to ABR Loans, (ii) 12:00 noon Local Time, three
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in a Foreign Currency, and (iii) 2:00 p.m.
Local Time, on the requested date of any Borrowing of ABR Loans; provided,
however, that if the Borrower or such Designated Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
12:00 noon Local Time four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is available to all of them. Not later than 12:00 noon
Local Time, three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
or the applicable Designated Borrower (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by all the Lenders.
Each telephonic notice by the Borrower or a Designated Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower or such Designated Borrower. Each
Borrowing of, conversion to or continuation of Loans denominated in any currency
shall be in a principal amount equal to the Borrowing Minimum for such currency
or a whole multiple of the

24

--------------------------------------------------------------------------------




Borrowing Multiple for such currency in excess thereof, or if the remaining
amount available under the Commitments shall be less than the Dollar Amount of
the Borrowing Minimum for such currency, a multiple of the Borrowing Multiple
for such currency. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower or the applicable Designated Borrower is
requesting a Borrowing, a conversion of Committed Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount and currency of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower or the applicable Designated Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower or such Designated
Borrower fails to give a timely notice requesting a conversion or continuation,
then (i) in the case of a Borrowing denominated in U.S. Dollars, the applicable
Committed Loans shall be made as, or converted to, ABR Loans and (ii) in the
case of a Borrowing denominated in a Foreign Currency, such Borrowing shall be
made as a Eurocurrency Rate Loan in the same Agreed Currency with an Interest
Period of one month. Any such automatic conversion to ABR Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower or a Designated
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.


(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower or the applicable Designated Borrower,
the Administrative Agent shall notify each Lender, as the case may be, of the
details of any automatic conversion to ABR Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office on the Business Day specified in the
applicable Committed Loan Notice not later than 2:00 p.m. Local Time (or, in the
case of an ABR Borrowing the Committed Loan Notice for which shall be delivered
after 12:00 noon Local Time, not later than two hours after the delivery of such
Committed Loan Notice). Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower or the applicable Designated Borrower, as applicable, in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower or such Designated Borrower, as applicable, on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower or such Designated
Borrower.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans denominated
in U.S. Dollars may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders.



25

--------------------------------------------------------------------------------




(d)    The Administrative Agent shall promptly notify the Borrower or the
applicable Designated Borrower, as applicable, and the Lenders of the interest
rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. At any time that ABR Loans are outstanding,
the Administrative Agent shall notify the Borrower or the applicable Designated
Borrower, as applicable, and the Lenders of any change in the Prime Rate used in
determining the ABR promptly following the public announcement of such change.
    
(e)    After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Committed Loans.


2.03    Prepayments.


(a)    The Borrower or a Designated Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 noon Local Time (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of ABR Loans; (ii) any
prepayment of Loans denominated in any currency shall be in a principal amount
equal to the Borrowing Minimum for such currency or a whole multiple of the
Borrowing Multiple for such currency in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower or a Designated Borrower, the Borrower or such Designated Borrower,
as applicable, shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the
applicable Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.


(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Total Outstandings (calculated, with respect to Loans
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Loan) exceed the Aggregate Commitments or (ii) solely as a
result of fluctuations in currency exchange rates, the Total Outstandings (so
calculated), as of the most recent Computation Date, exceed one hundred five
percent (105%) of the Aggregate Commitments, the Borrower and/or the Designated
Borrowers shall immediately repay Borrowings in an aggregate principal amount
sufficient to cause the Total Outstandings (so calculated) to be less than or
equal to the Aggregate Commitments.


2.04    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
Pacific Time five Business Days

26

--------------------------------------------------------------------------------




prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All interest and fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. Each reduction of the
Aggregate Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.


2.05    Repayment of Loans. Each of the Borrower and the Designated Borrowers
shall repay to the Lenders on the Maturity Date the aggregate principal amount
of Committed Loans outstanding to it on such date.


2.06    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each ABR Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the ABR plus the Applicable Rate.


(b)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(i)    If any amount (other than principal of any Loan) payable by the Borrower
or a Designated Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(ii)    While any Event of Default exists, each of the Borrower and the
Designated Borrowers shall pay interest on the principal amount of all
outstanding Obligations owing by it hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after

27

--------------------------------------------------------------------------------




judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.


2.07    Fees.


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Commitment of such
Lender exceeds such Lender’s Outstanding Amount. The Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and ending on the last day of the Availability Period. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.


(b)    Other Fees. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


(i)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


(c)    Fees Generally. All fees payable hereunder shall be paid on the dates
due, in U.S. Dollars, in immediately available funds, to the Administrative
Agent for distribution, in the case of Commitment Fees, to the Lenders. Fees
paid shall not be refundable under any circumstances.


2.08    Computation of Interest and Fees.


(a)     All computations of interest for ABR Loans when the ABR is determined by
reference to the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed (including the first day but
excluding the last day). All computations of interest for Borrowings denominated
in Pounds Sterling shall be computed on the basis of a year of 365 days, and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (including the
first day but excluding the last day) (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is repaid, provided that any Loan that is repaid on the
same day on which it is made shall, subject to Section 2.10(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error. Any change in the interest rate on

28

--------------------------------------------------------------------------------




a Loan resulting from a change in the ABR shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall promptly notify the Borrower or the applicable
Designated Borrower, as applicable, and the relevant Lenders of the effective
date and the amount of each such change in interest rate.


(b)    If any Reference Bank’s Commitment shall terminate (otherwise than on
termination of all the Commitments), or all its Loans shall be assigned for any
reason whatsoever, such Reference Bank shall thereupon cease to be a Reference
Bank, and if, as a result of the foregoing, there shall only be two Reference
Banks remaining, then the Administrative Agent (subject to the prior written
consent of the Borrower) shall, by notice to the Borrower and the Lenders,
designate another Lender as a Reference Bank so that there shall at all times be
at least three Reference Banks.


(c)    Each Reference Bank shall use its best efforts to furnish quotations of
rates to the Administrative Agent as contemplated hereby. If any of the
Reference Banks shall be unable or shall otherwise fail to supply such rates to
the Administrative Agent upon its request, the rate of interest shall be
determined on the basis of the quotations of the remaining Reference Banks.


2.09    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower or a Designated Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of any of the Borrower and the Designated
Borrowers hereunder to pay any amounts owing by them with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each of the Borrower and the
Designated Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), currency, amount and
maturity of its Loans and payments with respect thereto.


2.10    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower or a Designated Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by each of the Borrower and the Designated Borrowers hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, (x) in the case of payments denominated in U.S.
Dollars, at the Administrative Agent’s Office and in immediately available funds
not later than 2:00 p.m. Local Time on the date specified herein and (y) in the
case of payments denominated in a Foreign Currency, at the Administrative
Agent’s Foreign Currency Payment Office for such Foreign Currency. The
Administrative Agent will promptly distribute to each Lender its applicable
share of each payment received for the accounts of the Lenders in

29

--------------------------------------------------------------------------------




like funds as received by wire transfer to such Lender’s Lending Office (and if
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds as are received shall be applied towards payment
of the amounts then due hereunder ratably among the parties entitled thereto, in
accordance with the amounts then due to such parties). All payments received by
the Administrative Agent after 2:00 p.m. Local Time shall be deemed received on
the next Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower or a Designated Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. All payments hereunder of
principal or interest in respect of any Loan shall, except as otherwise
expressly provided herein, be made in the currency of such Loan, and all other
payments hereunder and under each other Loan Document shall be made in U.S.
Dollars. Notwithstanding the foregoing provisions of this Section, if, after the
making of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such Foreign Currency with
the result that such Foreign Currency no longer exists or the Borrower or the
applicable Designated Borrower, as the case may be, is not able to make payment
to the Administrative Agent for the account of the Lenders in such Foreign
Currency, then all payments to be made by the Borrower or such Designated
Borrower hereunder in such Foreign Currency shall instead be made when due in a
currency that replaced such Foreign Currency or, if no such replacement currency
exists, in U.S. Dollars in an amount equal to the Dollar Amount (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that the Borrower or such Designated Borrower takes all risks of the imposition
of any such currency control or exchange regulations.


(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower or the applicable
Designated Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower or the
applicable Designated Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower or such Designated Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the rate determined by the Administrative
Agent in accordance with banking industry rules and conventions on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower or such Designated Borrower,
the interest rate applicable to the applicable Loan or, if such payment is in
U.S. Dollars, ABR Loans. If the Borrower or such Designated Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower or such Designated Borrower the amount of such interest paid by it for
such period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan

30

--------------------------------------------------------------------------------




included in such Borrowing. Any payment by the Borrower or a Designated Borrower
shall be without prejudice to any claim the Borrower or such Designated Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender, the
Borrower or any Designated Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.


(c)    Payments by Borrower or any Designated Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower or the applicable Designated Borrower, as applicable, prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower or such Designated Borrower will not
make such payment, the Administrative Agent may assume that the Borrower or such
Designated Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if the Borrower or such Designated Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules and conventions on interbank compensation. Any
payment by any Lender pursuant to this clause (i) shall be without prejudice to
any claim such Lender or the Administrative Agent may have against the Borrower
or the applicable Designated Borrower, as applicable, for having failed to make
such payment to the Administrative Agent. A notice of the Administrative Agent
to any Lender, the Borrower or any Designated Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.
    
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower or the applicable Designated Borrower, as
applicable, by the Administrative Agent because the conditions to the applicable
Borrowings set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender within one Business Day,
without interest.


(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
are several and not joint. The failure of any Lender to make any Committed Loan,
to make any payment under Section 11.04(c) or to purchase any participation on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 11.04(c).


(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



31

--------------------------------------------------------------------------------




2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it resulting in
such Lender receiving payment of a proportion of the aggregate amount of such
Committed Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that: (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower and the Designated
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower or such
Designated Borrower in the amount of such participation.


2.12    Extension of Maturity Date.


(a)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not earlier than 60 Business
Days and not later than 35 Business Days prior to any anniversary of the Closing
Date (each a “Relevant Anniversary Date”), but on not more than two occasions
during the term of this Agreement, request that each Lender extend such Lender’s
Maturity Date for an additional year from the Maturity Date then in effect
hereunder (the “Existing Maturity Date”).
    
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 30 Business Days prior to the Relevant Anniversary Date and not
later than the date (the “Notice Date”) that is 20 Business Days prior to the
Relevant Anniversary Date, advise the Administrative Agent whether or not such
Lender agrees to such extension (and each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.


(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination (or deemed determination)
under this Section no later than the date 15 Business Days prior to the Relevant
Anniversary Date (or, if such date is not a Business Day, on the immediately
preceding Business Day).

32

--------------------------------------------------------------------------------






(d)    Additional Commitment Lenders. The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non-Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in Section
11.13, each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall undertake all or a portion of the Commitment of such Non-Extending Lender
(and, if any such Additional Commitment Lender is already a Lender, the
Commitment so undertaken shall be in addition to such Lender’s original
Commitment hereunder).


(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date and
the additional Commitments of the Additional Commitment Lenders shall be more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the Relevant Anniversary Date, then, effective as of the Relevant Anniversary
Date, the Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the first anniversary of the Existing
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the immediately preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement.


(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
the effectiveness of any extension of the Maturity Date pursuant to this
Section, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the effective date of such extension (in sufficient copies for each
Lender) signed by a Responsible Officer (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Article V and the other Loan
Documents that are qualified by materiality shall be true and correct on and as
of the date of such extension and after giving effect thereto, and such
representations and warranties that are not qualified by materiality shall be
true and correct in all material respects on and as of the effective date of
such extension, except, in each case, to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date (provided,
that such materiality qualifier shall not be applicable to any representation or
warranty that already is qualified or modified by materiality in the text
thereof), and except that for purposes of this Section 2.12, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall, after
the first delivery of financial statements pursuant to clauses (a) and (b),
respectively, of Section 6.01, be deemed to refer to the most recent financial
statements so delivered, and (B) no Event of Default exists.


(g)    Payment of Non-Extending Lenders. On the Maturity Date of each
Non-Extending Lender that has not been replaced as provided in Section 2.12(d),
each of the Borrower and the Designated Borrowers shall prepay any Committed
Loans outstanding to it on such date (and pay any additional amounts required
pursuant to Section 3.05).


(h)    Conflicting Provisions. This Section 2.12 shall supersede any provisions
in Section 2.11 or 11.01 to the contrary.

33

--------------------------------------------------------------------------------




2.13    Increase in Commitments.


(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Commitments by an aggregate
amount (for all such requests) not exceeding $1,000,000,000; provided that (i)
any such request for an increase shall be in a minimum amount of $50,000,000,
and (ii) the Borrower may make a maximum of five such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).


(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.


(c)    Notification by Administrative Agent: Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.


(d)    Increase Effective Date and Allocations. If the Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase among the Lenders. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.


(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents that are qualified by materiality shall be true and correct on and as
of the Increase Effective Date, and such representations and warranties that are
not qualified by materiality shall be true and correct in all material respects
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided, that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof), and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall, after the first delivery of financial statements pursuant to clauses
(a) and (b), respectively, of Section 6.01, be deemed to refer to the most
recent financial statements so delivered, and (B) no Event of

34

--------------------------------------------------------------------------------




Default exists. The Borrower and the Designated Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.


(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.


2.14    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)     fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.07(a); and
    
(b)    the Commitment and Outstanding Amounts of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.01); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.


In the event that the Administrative Agent and the Borrower agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.
2.15    Determination of Dollar Amounts. The Administrative Agent will determine
the Dollar Amount of:


(a)     each Eurocurrency Rate Loan as of the date two Business Days prior to
the date of such Borrowing or, if applicable, the date of conversion or
continuation of any Borrowing as a Eurocurrency Rate Loan; and


(b)    all outstanding Loans on and as of the last Business Day of each calendar
quarter and, during the continuation of an Event of Default, on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.


Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Borrowing for which a Dollar Amount is
determined on or as of such day.
2.16    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from the Borrower or a Designated
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange

35

--------------------------------------------------------------------------------




used shall be that at which the Administrative Agent could, in accordance with
normal banking procedures applicable to arm’s length transactions, purchase the
specified currency with such other currency at the Administrative Agent’s main
New York City office on the Business Day immediately preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower or the
applicable Designated Borrower in respect of any sum due to any Credit Party
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Credit Party of any sum adjudged to be so due in such
other currency such Credit Party may in accordance with normal, reasonable
banking procedures purchase the specified currency with such other currency. If
the amount of the specified currency so purchased is less than the sum
originally due to such Credit Party in the specified currency, the Borrower or
the applicable Designated Borrower, as applicable, agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Credit Party against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Credit Party in the specified currency and (b) any amounts shared with
other Lenders as a result of allocations of such excess as a disproportionate
payment to such Lender under Section 2.11, such Credit Party agrees to remit
such excess to the Borrower or such Designated Borrower.


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or a Designated Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable law, provided that
if the Borrower or such Designated Borrower shall be required by applicable law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Designated Borrower shall make
such deductions and (iii) the Borrower or such Designated Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


(b)    Payment of Other Taxes by the Borrower or any Designated Borrower.
Without limiting the provisions of subsection (a) above, the Borrower or the
applicable Designated Borrower, as applicable, shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.


(c)    Indemnification by the Borrower or any Designated Borrower. The Borrower
or the applicable Designated Borrower shall indemnify the Administrative Agent
and each Lender, within 30 days after demand therefor, for the full amount of
any Indemnified Taxes imposed on amounts payable by the Borrower or a Designated
Borrower, under any Loan Document or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such

36

--------------------------------------------------------------------------------




Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, that neither the Borrower nor any Designated
Borrower shall be obligated to make a payment pursuant to this Section 3.01 in
respect of penalties and interest attributable to or included in any Indemnified
Taxes or Other Taxes (and, for the avoidance of doubt, reasonable expenses
arising therefrom or with respect thereto), if (i) such penalties, interest or
expenses are attributable to the failure of the Administrative Agent or any
Lender to pay amounts paid to the Administrative Agent or any Lender by the
Borrower or any Designated Borrower (for Indemnified Taxes or Other Taxes) to
the relevant Governmental Authority within thirty (30) calendar days after
receipt of such payment from the Borrower or Designated Borrower or (ii) such
penalties, interest or expenses are attributable to the gross negligence or
willful misconduct of the Administrative Agent or any Lender. A certificate as
to the amount of such payment or liability delivered to the Borrower or any
Designated Borrower by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower or any Designated Borrower shall
have the rights specified in Section 11.13 in respect of any Lender for whose
account the Borrower or such Designated Borrower makes any payment under this
Section 3.01.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Designated Borrower to a
Governmental Authority, the Borrower or such Designated Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent; provided that nothing in this Section 3.01(d) shall
require the Borrower or such Designated Borrower to make available its tax
returns.


(e)    Status of Lenders.


Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower or a
Designated Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower or such Designated Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such Designated Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or a Designated Borrower, or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower, such Designated Borrower or the
Administrative Agent as will enable the Borrower, such Designated Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower or a Designated
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the

37

--------------------------------------------------------------------------------




Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable: (i) duly completed
originals of Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party, (ii) duly completed originals of
Internal Revenue Service Form W-8ECI, (iii) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit E to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed originals of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, as applicable, or W-8IMY as appropriate, (iv) to the
extent a Foreign Lender is not the beneficial owner, duly completed originals of
Internal Revenue Service Form W- 8IMY, accompanied by the applicable Internal
Revenue Service forms from each beneficial owner, and (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or such Designated Borrower to determine the withholding or
deduction required to be made. Each Lender that is a “U.S. person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and Administrative
Agent duly complete originals of Internal Revenue Service Form W-9. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(i)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower, each Designated
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
has determined, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or any
Designated Borrower or with respect to which the Borrower or any Designated
Borrower has paid additional amounts pursuant to this Section, it shall promptly
pay to the Borrower or such Designated Borrower, as applicable, an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or such Designated Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
maybe, and without interest (other than any

38

--------------------------------------------------------------------------------




interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or such Designated Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to it (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower, any Designated Borrower or any other Person.


(g)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.01(g) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.


3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the applicable Agreed Currency in the London interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert ABR Loans to Eurocurrency Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower and each applicable Designated
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all affected Eurocurrency Rate Loans
denominated in U.S. Dollars of such Lender to it to ABR Loans, and repay all
affected Eurocurrency Rate Loans in any other Agreed Currency, either on the
last day of the Interest Period, therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. The Borrower shall have the rights in
respect of any such Lender specified in Section 11.13.


3.03    Inability to Determine Rates. If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits in the
applicable currency are not being offered to banks in the London interbank
eurocurrency market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the

39

--------------------------------------------------------------------------------




Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower, each applicable Designated Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower and any applicable Designated
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in such currency or, failing that, in
the case of any such Loans denominated in U.S. Dollars will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.


3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.


(a)     Increased Costs Generally. If any Change in Law shall, without
duplication, (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);
(ii) subject any Lender or the Administrative Agent to any tax of any kind
whatsoever on its loans, loan principal, commitments or other obligations, in
each case, arising out of this Agreement, or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
Administrative Agent); or (iii) impose on any Lender, the Administrative Agent
or the London interbank market any other condition, cost or expense affecting
this Agreement or Loans made by such Lender or participations therein; and the
result of any of the foregoing shall be to increase the cost to any Lender of
making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the Administrative Agent, the Borrower or the applicable Designated Borrower, as
applicable, will pay to such Lender or the Administrative Agent such additional
amount or amounts as will compensate it for such additional costs incurred or
reduction suffered; provided that any such amount or amounts shall not be
duplicative of any amounts to the extent otherwise paid by the Borrower under
any other provision of this Agreement. The Borrower and each applicable
Designated Borrower shall have the rights specified in Section 11.13 in respect
of any Lender for whose account the Borrower or such Designated Borrower makes
any payment under this Section 3.04(a).


(b)    Capital and Liquidity Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such

40

--------------------------------------------------------------------------------




Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then, from time to time upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. The Borrower and each applicable Designated Borrower shall
have the rights specified in Section 11.13 in respect of any Lender for whose
account the Borrower or such Designated Borrower makes any payment under this
Section 3.04(b).


(c)    Certificates for Reimbursement. A certificate of a Lender or of the
Administrative Agent setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or its holding company or the Administrative
Agent, as the case may be, as specified in subsection (a) or (b) of this Section
and delivered to the Borrower or a Designated Borrower shall be conclusive
absent manifest error. Such Lender shall also certify that it is generally
charging such costs to similarly situated customers of the applicable Lender
under agreements having provisions similar to this Section 3.04 after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith (and not on an
arbitrary or capricious basis). The Borrower or the applicable Designated
Borrower, as applicable, shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither Borrower nor any Designated Borrower shall be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).


(e)    Reserves on Eurocurrency Rate Loans. Each of the Borrower and the
applicable Designated Borrowers shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Euro funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan made to it equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower or such Designated Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.


(f)    New Lenders. Notwithstanding the foregoing provisions, no Lender shall be
entitled to compensation under this Section 3.04 as a result of any Change in
Law occurring prior to the date on which such Lender shall have become a party
to this Agreement, except to the

41

--------------------------------------------------------------------------------




extent that such Lender’s assignor, if any, shall have been entitled on such
date to such compensation.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each of the Borrower and the applicable
Designated Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan made to it
other than an ABR Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by it (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than an ABR Loan on the date or in the amount notified by it; or
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by it pursuant to
Section 11.13; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Each of the Borrower and the applicable Designated Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
the Borrower or any Designated Borrower to the Lenders under this Section 3.05,
each Lender shall be deemed to have funded each Eurocurrency Rate Loan made by
it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurocurrency market for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower or a Designated Borrower is
required to pay (or will be required to pay) any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04 as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower or a Designated Borrower is required to pay (or will be
required to pay) any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 11.13.



42

--------------------------------------------------------------------------------




3.07    Survival. All of the Borrower’s and each Designated Borrower’s
obligations under this Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.




ARTICLE IV. CONDITIONS PRECEDENT


4.01    Conditions of Closing. The obligation of each Lender to make its initial
Loan hereunder shall not become effective, and the Closing Date shall not occur,
until the date on which each of the following conditions is satisfied:


(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:


(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;


(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
        
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in the States of Delaware and California;


(v)    a favorable written opinion of Sidley Austin LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender and dated as of
the Closing Date, covering such matters relating to the Borrower, this
Agreement, or other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require;


(vi)    a certificate signed by a Responsible Officer of the Borrower (on behalf
of the Borrower) certifying that the conditions specified in Sections 4.02(a)
and (b) have been satisfied without giving effect to the first parenthetical in
such Section 4.02(a); and


(vii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.



43

--------------------------------------------------------------------------------




(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.


(c)    The Administrative Agent shall have received reasonably satisfactory
evidence that the Existing Credit Agreement, shall have been terminated, all
amounts due thereunder shall have been paid in full and all letters of credit
outstanding thereunder shall have expired (or other arrangements satisfactory to
the applicable issuing banks shall have been made).


(d)    The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement (and each such Lender’s Affiliates,
successors and/or assigns) shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
4.02    Conditions to all Borrowings. The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions precedent:


(a)    The representations and warranties of the Borrower contained in Article V
(other than the representations and warranties contained in Sections 5.05(c),
5.06(b) and 5.12 for all Borrowings other than any Borrowing occurring on the
Closing Date) or any other Loan Document that are qualified by materiality shall
be true and correct on and as of the date of such Borrowing, and the
representations and warranties that are not qualified by materiality shall be
true and correct in all material respects on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided, that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof), and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall, after the
first delivery of financial statements pursuant to clauses (a) and (b),
respectively, of Section 6.01, be deemed to refer to the most recent financial
statements so delivered.


(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.
    
(c)    The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.
    
Each Committed Loan Notice in respect of a Borrowing submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in this Section 4.02 have been satisfied on and as of the date of the
applicable Borrowing.

44

--------------------------------------------------------------------------------




4.03    Conditions to Initial Borrowings by each Designated Borrower. The
agreement of each Lender to make a Loan on the occasion of any Borrowing to any
Designated Borrower hereunder is subject to the satisfaction, prior to or
concurrently with the making of such Loan on the Designated Borrower Closing
Date applicable to such Designated Borrower, of the following conditions
precedent:


(a)    The conditions set forth in Section 4.01 shall have been satisfied prior
to or concurrently with the conditions set forth in this Section 4.03 (provided
that the conditions set forth in clauses (a)(iii), (iv), (v), (vi) and (vii) of
Section 4.01 need only to have been satisfied as of the Closing Date) and the
Borrower shall have given the Administrative Agent and to the Lenders at least
15 Business Days prior notice of such Designated Borrower Closing Date with
reasonable details with respect thereto.


(b)    The Administrative Agent shall have received a Joinder Agreement executed
and delivered by the Borrower, the applicable Subsidiary and the Administrative
Agent, providing for such Subsidiary to become a Designated Borrower.


(c)    The Administrative Agent shall have received (i) a certificate of such
Designated Borrower, dated such Designated Borrower Closing Date, substantially
in the form of the certificates delivered by the Borrower on the Closing Date
pursuant to Section 4.01(iii) and (vi), with appropriate insertions and
attachments, including corporate or other applicable resolutions, other
corporate or other applicable documents and certificates in respect of such
Designated Borrower substantially equivalent to comparable documents delivered
on the Closing Date and (ii) such other documents with respect to such
Designated Borrower as the Administrative Agent or the Required Lenders shall
reasonably request.


(d)    The Administrative Agent shall have received a legal opinion from counsel
to such Designated Borrower in form and substance reasonably satisfactory to the
Administrative Agent as to relevant matters covered generally in the opinions
previously delivered pursuant to Section 4.01(v) hereof and to such other
matters as are customary for initial extensions of credit to a subsidiary
borrower similar to the applicable Designated Borrower.
    
(e)    After giving effect to any actions taken as contemplated by the
immediately following sentence and Section 3.01(a), (i) payments to any Lender
by any such Designated Borrower shall not be subject to any withholding Taxes or
Other Taxes and (ii) no Lender shall have given notice to the Administrative
Agent that it has determined in good faith that it would be subject in making
Loans to such Designated Borrower to any regulatory or legal limitation or
restriction applicable thereto or any material financial disadvantage (other
than as referred to in the preceding clause (i)) arising out of or attributable
to the location or jurisdiction of organization of such Designated Borrower or
the nature of its activities and have given notice to such effect to the
Administrative Agent. The Administrative Agent shall have the right to adjust
the provisions of Article II as it may reasonably determine to enable the
Lenders that are able to make Loans to such Designated Borrower without becoming
subject to any such withholding Taxes or Other Taxes, such regulatory or any
legal restriction or limitation or financial disadvantage, and without causing
the Borrower or any Designated Borrower to incur any such disadvantages of its
own (including any such disadvantage in the form of being required to indemnify
Lenders for withholding payments including Taxes) to make Loans available to
such

45

--------------------------------------------------------------------------------




Designated Borrower on a non-pro rata basis with Lenders that are not so able,
with such adjustments to be made in a manner that, to the extent practicable,
are reasonably equitable to all the Lenders.


(f)    The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.


ARTICLE V. REPRESENTATIONS AND WARRANTIES


The Borrower and each Designated Borrower represents and warrants to the
Administrative Agent and the Lenders that:
5.01    Existence, Qualification and Power. The Borrower and each Designated
Borrower (a) is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation and (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to execute, deliver and perform its obligations under the Loan
Documents.


5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower and each Designated Borrower of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate action,
and do not and will not contravene (a) the terms of any of the Borrower’s or any
Designated Borrower’s Organizational Documents or (b) any Law or any material
contractual restriction binding on or affecting it, except, in each case
referred to in clause (b), to the extent such contravention could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Designated Borrower of this Agreement or any other
Loan Document other than any reports required to be filed by the Borrower with
the SEC pursuant to the Exchange Act.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower and each Designated Borrower. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of the Borrower and each Designated Borrower, enforceable
against the Borrower and each Designated Borrower in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, arrangement,
moratorium and other similar laws affecting creditors’ rights generally and to
the application of general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.


5.05    Financial Statements; No Material Adverse Effect.



46

--------------------------------------------------------------------------------




(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)    The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated March 31, June 30 and September 30, 2015, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal quarters ended on those dates (i) were prepared in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present in
all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.


(c)    Since September 30, 2015, subject to the SEC Reports, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.


5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to enjoin or restrain the execution or delivery of
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as disclosed in the SEC Reports, either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.


5.07    Ownership of Property. Each of the Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


5.08    Taxes. The Borrower and its Subsidiaries have paid all tax liabilities,
assessments and governmental charges and levies that were due and payable and
that collectively are material to the Borrower and its Subsidiaries, taken as a
whole, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.


5.09    ERISA Compliance.


(a)    Each Plan is in compliance with all material provisions of ERISA, the
Code and other Federal or state Laws, except where noncompliance would not
result in or could not reasonably be expected to result in a Material Adverse
Effect. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to

47

--------------------------------------------------------------------------------




Section 412 of the Code has been made with respect to any Plan which in any case
could not result in or could not reasonably be expected to result in a Material
Adverse Effect.


(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability in excess of the Threshold
Amount; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; provided
that in each of the preceding instances, the individual event described has
resulted or could reasonably be expected to result in a Material Adverse Effect.


5.10    Margin Regulations; Investment Company Act.


(a)    Neither the Borrower nor any Designated Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.


(b)    Neither the Borrower nor any Designated Borrower is required to be
registered as an “investment company” under the Investment Company Act of 1940.


5.11    Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender prior to the Closing Date in connection with the
transactions contemplated hereby and the negotiation of this Agreement (in each
case, as modified or supplemented by other information so furnished or by the
SEC Reports) contains any material misstatement of fact, and no such document,
when considered collectively with all other such documents and the SEC Reports,
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.


5.12    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use (through express agreement or implied right),
all of the material trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are required for the operation of their
respective businesses, without conflict with the registered, valid and

48

--------------------------------------------------------------------------------




enforceable IP Rights (collectively, “Registered IP Rights”) of any other
Person, except as specified in the SEC Reports and except where the failure to
own or possess the right to use any such Registered IP Right would not
reasonably be expected to have a Material Adverse Effect. To the Actual
Knowledge of the Borrower, no slogan, trademark, service mark, trade name,
product, method, or practice now employed, or now contemplated to be employed,
by the Borrower or any Subsidiary infringes upon any Registered IP Rights held
by any other Person, except as specified in the SEC Reports and except where
such infringement would not reasonably be expected to have a Material Adverse
Effect. Except as specified in the SEC Reports, no written claim or litigation
regarding any of the foregoing is pending or, to the Actual Knowledge of the
Borrower, threatened in writing, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


5.13    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower
and, to the knowledge of the Borrower, its Subsidiaries and their respective
officers and employees and their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower or any of its Subsidiaries being designated as Sanctioned
Persons. None of (a) the Borrower, any of its Subsidiaries or to the knowledge
of the Borrower, any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.


It is agreed that any material inaccuracy on the Closing Date of a
representation or warranty in this Article V cannot be retroactively cured by
disclosures made in SEC Reports filed with the SEC after the Closing Date.


ARTICLE VI. AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:
6.01    Financial Statements. The Borrower shall deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:


(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP; audited and accompanied by a report and opinion of
Pricewaterhouse Coopers LLP

49

--------------------------------------------------------------------------------




or other Registered Public Accounting Firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any, qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement.


(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal quarter and for
the portion of the, Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer, chief accounting officer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.


6.02    Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief accounting officer, chief financial officer,
treasurer or controller of the Borrower;


(b)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary (including any Designated
Borrower), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request in
connection with this Agreement; and


(c)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
Index Debt Rating, or if any such rating agency shall cease to have an Index
Debt Rating, written notice of such rating change or cessation.


Notwithstanding the foregoing, the information required to be delivered pursuant
to Section 6.01(a) or (b) shall be deemed to have been delivered on the date on
which such information has been posted on the Internet at www.sec.gov or such
other website previously notified by the Borrower to the Administrative Agent to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility

50

--------------------------------------------------------------------------------




to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
6.03    Notices. Promptly after the Borrower’s obtaining Actual Knowledge
thereof, the Borrower shall notify the Administrative Agent and each Lender:


(a)    of the occurrence of any Default;


(b)    of any matter, including litigation, that has resulted or could
reasonably be expected to result in a Material Adverse Effect; and


(c)    of the occurrence of any ERISA Event that has resulted in or could
reasonably be expected to result in a Material Adverse Effect.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower (on behalf of the Borrower) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Taxes. Except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, the Borrower shall, and shall
cause each of its Subsidiaries to, pay and discharge as the same shall become
due and payable, all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets that collectively are material to the
Borrower and its Subsidiaries, taken as a whole, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.


6.05    Preservation of Existence, Etc. The Borrower shall, and shall cause each
of its Significant Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence, except in a transaction permitted by
Section 7.03, and except (other than with respect to the maintenance of the
existence of each Designated Borrower) that no Subsidiary shall be required to
preserve, renew and maintain its corporate existence, if the Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, and that the loss thereof could not be reasonably expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) take all
reasonable action to maintain the United States registrations (to the extent
permitted under applicable law) of all of its registered and validly issued
patents, trademarks, trade names and service marks, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution, or other transaction permitted under
Section 7.03.


6.06    Maintenance of Properties. The Borrower shall, and shall cause each of
its Subsidiaries to, maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear

51

--------------------------------------------------------------------------------




and tear excepted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.07    Maintenance of Insurance. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall (a)
maintain with financially sound and reputable insurance companies insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar
businesses, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and/or (b) retain risk through a
self insurance mechanism or by agreement with an Affiliate or externally
regulated vehicle for funding loss normally provided through insurance coverage
carried by companies engaged in the same or similar businesses and owning
similar properties.


6.08    Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


6.09    Books and Records. The Borrower shall, and shall cause each of its
Significant Subsidiaries to, maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Borrower
materially in accordance with GAAP.


6.10    Use of Proceeds. The Borrower shall use the proceeds of the Borrowings
for working capital, capital expenditures, Acquisitions and other purposes not
in contravention of any Law or of any Loan Document.


6.11    Ownership of Designated Borrowers. The Borrower shall own, directly or
indirectly, all of the capital stock of each Designated Borrower.


ARTICLE VII. NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:
7.01    Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:


(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 hereto and
any replacements, renewals or extensions thereof, provided that (i) the property
covered thereby is

52

--------------------------------------------------------------------------------




not changed, (ii) the amount of the obligations secured or benefited thereby is
not increased at the time of such replacement, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such replacement, renewal
or extension, and (iii) the direct or any contingent obligor with respect
thereto is not changed;


(c)    Liens for taxes, fees, assessments or other governmental charges, levies
or claims not yet due or which are not delinquent beyond any period of grace or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business;


(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


(h)    Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations, purchase money obligations and other obligations (other than
obligations in respect of Sale Lease-Back Transactions), the proceeds of which
are used to acquire or construct fixed or capital assets or improvements with
respect thereto or any refinancings, refundings, renewals, amendments or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, amendment or extension, and provided further
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness;


(i)    Liens existing on any real property or other specific tangible assets
prior to the acquisition thereof by the Borrower, or existing on any such
property or asset of any Person that becomes a Subsidiary or any Person other
than a Subsidiary that is merged with or into or consolidated or amalgamated
with any Subsidiary, in each case after the date hereof, provided that (i) such
Lien is not created in contemplation of such acquisition or such Person becoming
a Subsidiary or such merger, consolidation or amalgamation, as the case may be;
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any other Subsidiary; and (iii) any such Lien does not by its terms secure
any Indebtedness other than Indebtedness existing immediately prior to the time
of such acquisition or such Person becoming a Subsidiary or such

53

--------------------------------------------------------------------------------




merger, consolidation or amalgamation, as the case may be; and any replacements,
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount of the obligations secured or benefited thereby
is not increased at the time of such replacement, renewal or extension except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such replacement,
renewal or extension, and (iii) the direct or any contingent obligor with
respect thereto is not changed;


(j)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(g);


(k)    Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that (i)
such account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Borrower or the relevant Subsidiary in excess
of those set forth by the regulations promulgated by the FRB, and (ii) such
account is not intended by the Borrower or any of its Subsidiaries to provide
collateral to the depository institution with respect to otherwise unrelated
obligations of the Borrower or any such Subsidiary to such depository
institution;


(l)    Liens arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;
    
(m)    Liens arising from precautionary filings in respect of (i) operating
leases and (ii) credit and cash management programs between third parties and
customers of the Borrower or customers of any Subsidiary of the Borrower under
which the Borrower or such Subsidiary does not have any Indebtedness;


(n)    Liens arising under master netting agreements and other Swap Contracts to
hedge exposure to currency and interest rate risks entered into in the ordinary
course of business and not for speculative purposes;


(o)    Liens arising from leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which (i) would not reasonably be
expected to have a Material Adverse Effect and (ii) do not secure any
Indebtedness;


(p)    any interest or title of a lessor in the property (and the proceeds,
accession or products thereof) subject to any operating lease, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to true leases or leases permitted
hereunder;


(q)    Liens to secure intercompany Indebtedness among the Borrower and its
Subsidiaries in the ordinary course of business;


(r)    Liens arising in connection with any Securitization or pursuant to any
factoring or similar arrangements, provided that such Liens do not encumber any
assets other than the

54

--------------------------------------------------------------------------------




receivables or other assets being sold or financed, the property securing or
otherwise relating to such receivables or other assets, and the proceeds
thereof;


(s)    Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangement in the ordinary course of business;


(t)    Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;


(u)    customary Liens and setoff rights securing obligations in respect of
notional pooling cash management arrangements in the ordinary course of
business;


(v)    Liens arising in connection with any Sale Lease-Back Transaction,
provided that (i) such Sale Lease-Back Transaction involves a lease for a term
of not more than three years, (ii) such Sale Lease-Back Transaction is between
the Borrower and one of its Subsidiaries, or between any of its Subsidiaries or
(iii) the Borrower or any of its Subsidiaries applies an amount equal to the net
proceeds of such Sale Lease-Back Transaction within 365 days after such Sale
Lease-Back Transaction to any of (or a combination of) (A) the prepayment or
retirement of bonds, notes, debentures or similar instruments (including,
without limitation, Debt Securities of any other Series issued under the
Reference Indenture) or Indebtedness of the Borrower or a Subsidiary of the
Borrower (other than bonds, notes, debentures, similar instruments or
Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Debt Securities of such Series) that by its terms matures more
than 12 months after its creation or (B) the purchase, construction,
development, expansion or improvement of properties or facilities that are used
in or useful to the business of the Borrower or any of its Subsidiaries; and


(w)    other Liens to secure Indebtedness or other obligations (including Liens
arising in connection with any Sale Lease-Back Transaction not permitted by
Section 7.01(v)) other than those described above in this Section 7.01, provided
that the sum of (i) the aggregate amount of the Indebtedness and other
obligations secured by such Liens permitted by this subsection (w) and (ii) the
aggregate amount of the Indebtedness permitted by Section 7.02(p) shall not at
any time exceed an amount equal to the greater of (x) $500,000,000 and (y) 15%
of Consolidated Net Tangible Assets of the Borrower.


7.02    Indebtedness of Subsidiaries. The Borrower and each Designated Borrower
shall not permit any Subsidiary to create, incur, assume or permit to exist any
Indebtedness other than:


(a)    Indebtedness incurred under the Loan Documents;


(b)    Indebtedness existing on the date hereof and set forth on Schedule 7.02
hereto and any refinancings, renewals or extensions thereof; provided that the
principal amount of such Indebtedness is not increased at the time of such
refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, renewal or extension;

55

--------------------------------------------------------------------------------






(c)    Indebtedness of any Subsidiary that has executed and delivered to the
Administrative Agent a guarantee agreement, satisfactory in form and substance
to the Administrative Agent, under which it guarantees the Obligations of all
the Borrower and the Designated Borrowers on substantially the terms on which
the Borrower guarantees the Obligations of the Designated Borrowers under
Article X hereof;


(d)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary
and any preferred stock of any Subsidiary issued to the Borrower or any other
Subsidiary; provided that no such Indebtedness or preferred stock shall be
assigned to, or subjected to any Lien in favor of, a Person other than the
Borrower or a Subsidiary;


(e)    Indebtedness in respect of capital leases, Synthetic Lease Obligations,
purchase money obligations and other obligations, the proceeds of which are used
to acquire or construct fixed or capital assets or software or improvements with
respect thereto and that are secured by Liens permitted under Section 7.01(h),
or any refinancings, refundings, renewals, amendments or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal, amendment or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, amendment or extension;


(f)    Indebtedness or preferred stock of any Person that becomes a Subsidiary,
or of any Person other than a Subsidiary that is merged with or into or
consolidated or amalgamated with any Subsidiary, in each case after the date
hereof; provided that such Indebtedness or preferred stock exists at the time
such Person becomes a Subsidiary or at the time of such merger, consolidation or
amalgamation, as the case may be, is not created in contemplation of such Person
becoming a Subsidiary or of such merger, consolidation or amalgamation and is
not secured by any Liens other than Liens permitted under Section 7.01(i)
hereof, and any refinancings, refundings, renewals, amendments or extensions
thereof, provided that the amount of such Indebtedness or preferred stock is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, amendment or extension;


(g)    Guarantees by any Subsidiary of any Indebtedness of any other
Subsidiaries that is permitted under Section 7.02(o);


(h)    Indebtedness of any Subsidiary as an account party in respect of letters
of credit, bank guarantees and banker’s acceptances backing obligations that do
not constitute Indebtedness;


(i)    Indebtedness arising in connection with (A) customary cash management or
treasury services, (B) any overdraft facilities in the ordinary course of
business, (C) notional pooling cash management arrangements in the ordinary
course of business or (D) the endorsement of instruments for deposit or
collection or similar transactions in the ordinary course of business;



56

--------------------------------------------------------------------------------




(j)    Indebtedness arising in connection with any Securitization and
indemnification obligations pursuant to factoring or similar arrangements
permitted by Section 7.01(r);


(k)    Indebtedness arising from customer deposits and advance payments received
in the ordinary course of business from customers for goods or services;


(l)    Indebtedness arising from Sale-Leaseback Transactions permitted by
Section 7.01(v) that finance the acquisition or construction of fixed or capital
assets or improvements with respect thereto;


(m)    Indebtedness comprised of indemnities given by the Borrower or any of its
Subsidiaries, or guarantees or other similar undertakings by the Borrower or any
of its Subsidiaries entered into in lieu thereof, in favor of the purchaser of
property and assets of the Borrower and its Subsidiaries being sold, leased,
transferred or otherwise disposed of in accordance with this Agreement and
covering liabilities incurred by the Borrower or its applicable Subsidiary in
respect of such property and assets prior to the date of consummation of the
sale, lease, transfer or other disposition thereof, which indemnities,
guarantees or undertakings are required under the terms of the documentation for
such sale, lease, transfer or other disposition;


(n)    Indebtedness incurred in the ordinary course of business with respect to
performance bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds
or customs bonds, letters of credit, and other obligations of a similar nature
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any of its Subsidiaries or in
connection with judgments that do not result in a Default or to secure
obligations under workers’ compensation laws, unemployment insurance or similar
social security legislation (other than in respect of employee benefit plans
subject to ERISA), public or statutory obligations or payment of customs duties
in connection with the importation of goods; and


(o)    Indebtedness arising under master netting agreements and other Swap
Contracts to hedge exposure to currency and interest rate risks entered into in
the ordinary course of business and not for speculative purposes and
Indebtedness arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;


(p)    other Indebtedness other than Indebtedness described above in this
Section 7.02, provided that the sum of (i) the aggregate amount of the
Indebtedness permitted by this subsection (p) and (ii) the aggregate amount of
the Indebtedness secured by Liens permitted by Section 7.01(w) shall not at any
time exceed an amount equal to the greater of (x) $500,000,000 and (y) 15% of
Consolidated Net Tangible Assets of the Borrower.


7.03    Fundamental Changes; Acquisitions. The Borrower and each Designated
Borrower shall not: (a) merge, dissolve, liquidate or consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the assets of itself and its Subsidiaries (whether now owned or hereafter
acquired), to or in favor of any Person; provided, however, that, if at the time
thereof

57

--------------------------------------------------------------------------------




and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, (i) any Person may merge with or into or consolidate
with the Borrower or a Designated Borrower, if the Borrower or such Designated
Borrower (or another Designated Borrower) is the surviving Person, and (ii) the
Borrower or a Designated Borrower may (A) merge into any of its Subsidiaries for
the purpose of effecting a change in its state of incorporation to any other
jurisdiction in the United States (if all Obligations shall have been assumed by
such Subsidiary by operation of Law or through assumption documents satisfactory
to the Administrative Agent), and (B) reincorporate in any other jurisdiction in
the United States, but must in each case promptly notify the Administrative
Agent thereof; or (b) make any Acquisition, unless at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing.


7.04    Use of Proceeds. The Borrower and the Designated Borrowers shall not use
the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the FRB. The Borrower and the Designated Borrowers will not request any
Borrowing, and will not use, and will instruct their Subsidiaries not to use,
the proceeds of any Borrowing (A) to finance an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation by the Borrower, any Designated Borrower or any of
their Subsidiaries of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction by the
Borrower, any Designated Borrower or any of their Subsidiaries or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or (C) in any manner that would
result in the violation of any Sanctions by any party hereto.


7.05    Financial Covenants.


(a)    The Borrower shall not permit its Consolidated Interest Coverage Ratio,
as determined as of the end of any fiscal quarter of the Borrower, to be less
than 3:00 to 1:00.


(b)    The Borrower shall not permit its Consolidated Leverage Ratio, as
determined as of the end of any fiscal quarter of the Borrower, to be greater
than 4:00 to 1:00.


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)    Non-Payment. The Borrower or any Designated Borrower fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05(a) (with
respect to the

58

--------------------------------------------------------------------------------




Borrower’s existence or the existence of any Designated Borrower to which Loans
are outstanding), or Article VII; or


(c)    Other Defaults. The Borrower or any Designated Borrower fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the receipt by the
Borrower of notice from the Administrative Agent or any Lender thereof; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Designated Borrower herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith (i) if not qualified
by materiality, shall be incorrect in any material respect when made or deemed
made, or (ii) if qualified by materiality, shall be incorrect when made or
deemed made; or


(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (“Specified
Indebtedness”), after giving effect to any applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or
Guarantee, or (B) fails to observe or perform any other agreement or condition
relating to any Specified Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, after giving effect to any
applicable grace period, if any, specified in the agreement or instrument
relating to such Specified Indebtedness, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Specified Indebtedness or the beneficiary or beneficiaries of any
Specified Indebtedness constituting a Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Specified Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Specified
Indebtedness to be made, prior to its stated maturity, or such Specified
Indebtedness consisting of a Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount, or (B) any Termination Event (as
so defined) under such Swap Contract as to which the Borrower or any Subsidiary
is an Affected Party (as so defined) and (i) the Swap Termination Value owed by
the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount, and (ii) the Borrower or such Subsidiary shall fail to make
payment thereof within the later to occur of five Business Days after the due
date thereof and the expiration of any grace periods in such Swap Contract
applicable to such payment obligation; or



59

--------------------------------------------------------------------------------




(f)    Inability to Pay Debts; Insolvency Proceedings, Etc. The Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or the Borrower or any of
its Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Borrower or such Significant
Subsidiary and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or such Significant Subsidiary or to all or any material part of its
property is instituted without the consent of the Borrower or such Significant
Subsidiary and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or


(g)    Judgments. There is entered against the Borrower or any Significant
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified and does not dispute coverage) and (i)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or


(h)    ERISA. (i)  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or


(i)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any other Person contests in
any manner the validity or enforceability of any Loan Document; or the Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or


(j)     Change of Control. There occurs any Change of Control; or


(k)    Guarantee. The guarantee contained in Article X shall cease, for any
reason, to be in full force and effect or the Borrower shall so assert.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:



60

--------------------------------------------------------------------------------




(a)     declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;


(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower and each Designated Borrower; or


(c)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Laws;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Designated Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.



61

--------------------------------------------------------------------------------




ARTICLE IX. ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third-party beneficiary of any of such provisions.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants,

62

--------------------------------------------------------------------------------




agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.


9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld) unless
an Event of Default shall have occurred and be continuing, to appoint a
successor, which shall be a Lender with an office in the United States, or an
Affiliate of any such Lender with an office in the United States. Such successor
Administrative Agent shall deliver to the Borrower duly completed Internal
Revenue Service Form W-8, W-9, or other applicable Internal Revenue Service
forms. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 45 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue

63

--------------------------------------------------------------------------------




to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agents or Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.


ARTICLE X. GUARANTY


10.01    Guarantee. In order to induce the Administrative Agent and the Lenders
to execute and deliver this Agreement and to make or maintain the Loans, and in
consideration thereof, the Borrower hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the ratable benefit of the Lenders, the prompt and complete payment
and performance by each Designated Borrower when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Designated
Borrower, and the Borrower further agrees to pay any and all reasonable expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of

64

--------------------------------------------------------------------------------




counsel in respect of, any of their rights under the guarantee contained in this
Article X. The guarantee contained in this Article X, subject to Section 10.05,
shall remain in full force and effect until the Obligations of each Designated
Borrower are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto such Designated Borrower may be free from
any Obligations.


The Borrower agrees that whenever, at any time, or from time to time, it shall
make any payment to the Administrative Agent or any Lender on account of its
liability under this Article X, it will notify the Administrative Agent and such
Lender in writing that such payment is made under the guarantee contained in
this Article X for such purpose. No payment or payments made by any Designated
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Designated Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
of such Designated Borrower shall be deemed to modify, reduce, release or
otherwise affect the liability of the Borrower under this Article X which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Obligations of such Designated Borrower until, subject to
Section 10.05, the Obligations of such Designated Borrower are paid in full and
the Commitments are terminated.
10.02    No Subrogation. Notwithstanding any payment made by the Borrower
pursuant to this Article X or any set-off or application of funds of the
Borrower by the Administrative Agent or any Lender in connection with the
guarantee contained in this Article X, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Designated Borrower or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Lender for the payment of the
Obligations of such Designated Borrower, nor shall the Borrower seek or be
entitled to seek any contribution or reimbursement from such Designated Borrower
in respect of payments made by the Borrower under this Article X, until all
amounts owing to the Administrative Agent and the Lenders on account of the
Obligations of such Designated Borrower are paid in full and the Commitments are
terminated. If any amount shall be paid to the Borrower on account of such
subrogation rights at any time when all of the Obligations of each Designated
Borrower shall not have been paid in full, such amount shall be held by the
Borrower in trust for the Administrative Agent and the Lenders, segregated from
other funds of the Borrower, and shall, forthwith upon receipt by the Borrower,
be turned over to the Administrative Agent in the exact form received by the
Borrower (duly indorsed by the Borrower to the Administrative Agent, if
required), to be applied against the Obligations of such Designated Borrower,
whether matured or unmatured, in such order as the Administrative Agent may
determine. The provisions of this Section 10.02 shall survive the term of the
guarantee contained in this Article X and the payment in full of the Obligations
and the termination of the Commitments.


10.03    Amendments, etc. with respect to the Obligations of each Designated
Borrower. The Borrower shall remain obligated under this Article X
notwithstanding that, without any reservation of rights against the Borrower,
and without notice to or further assent by the Borrower, any demand for payment
of or reduction in the principal amount of any of the Obligations of any
Designated Borrower made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Obligations
of such Designated Borrower continued, and the Obligations of such Designated
Borrower, or the

65

--------------------------------------------------------------------------------




liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Lenders (or the Required Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations of such Designated Borrower may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any lien at any time held by it as security for the Obligations of each
Designated Borrower or for the guarantee contained in this Article X or any
property subject thereto.


10.04    Guarantee Absolute and Unconditional. The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
of each Designated Borrower and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this Article
X or acceptance of the guarantee contained in this Article X; the Obligations of
each Designated Borrower, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Article X; and all dealings
between the Borrower or any Designated Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article X. The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any Designated Borrower with respect to the Obligations
of such Designated Borrower. To the full extent permitted by law, the guarantee
contained in this Article X shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement, any of the Obligations of any Designated
Borrower or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) the legality under applicable Laws of repayment by any
Designated Borrower of the Obligations of such Designated Borrower or the
adoption of any requirement of law purporting to render any Obligations of such
Designated Borrower null and void, (c) any defense, setoff or counterclaim
(other than a defense of payment or performance by a Designated Borrower) which
may at any time be available to or be asserted by the Borrower against the
Administrative Agent or any Lender, (d) any change in ownership of any
Designated Borrower, any merger or consolidation of any Designated Borrower into
another Person or any loss of any Designated Borrower’s separate legal identity
or existence, or (e) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or any Designated Borrower) which constitutes,
or might be construed to constitute, an equitable or legal discharge of any
Designated Borrower for any Obligations of such Designated Borrower, or of the
Borrower under the guarantee contained in this Article X in bankruptcy or in any
other instance. When the Administrative Agent or any Lender is pursuing its
rights and remedies under this Article X against the Borrower, the
Administrative Agent or any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against any Designated Borrower
or any other Person or against any collateral security or guarantee for the
Obligations of such Designated Borrower or any right of offset with respect

66

--------------------------------------------------------------------------------




thereto, and any failure by the Administrative Agent or any Lender to pursue
such other rights or remedies or to collect any payments from any Designated
Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Designated Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Borrower of any
liability under this Article X and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the Lenders against the Borrower.


10.05    Reinstatement. The guarantee contained in this Article X shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations of any Designated Borrower is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of such Designated Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, such Designated Borrower or any substantial part of its property,
or otherwise, all as though such payments had not been made.


10.06    Payments. The Borrower hereby agrees that any payments in respect of
the Obligations of any Designated Borrower pursuant to this Article X will be
paid to the Administrative Agent without setoff or counterclaim in the
currencies in which such Obligations are denominated (or, if no currency is
specified herein, in U.S. Dollars), at the applicable Lending Office of the
Administrative Agent specified in Section 11.02.


10.07    Independent Obligations The obligations of the Borrower under the
guarantee contained in Article X are independent of the obligations of each
Designated Borrower, and a separate action or actions may be brought and
prosecuted against the Borrower whether or not such Designated Borrower be
joined in any such action or actions. The Borrower waives, to the full extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by a Designated
Borrower or other circumstance which operates to toll any statute of limitations
as to such Designated Borrower shall operate to toll the statute of limitations
as to the Borrower.


ARTICLE XI. MISCELLANEOUS


11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any Designated Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders, the Borrower and each Designated
Borrower, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)     waive any condition set forth in Section 4.01(a) or Section 4.03 without
the written consent of each Lender;


(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

67

--------------------------------------------------------------------------------




(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
        
(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Rate that would result in a reduction of any interest rate on any Loan or any
fee payable hereunder, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;


(e)     change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f)     release the guaranty contained in Article X with respect to any
Designated Borrower prior to termination of such Subsidiary’s designation as a
Designated Borrower in accordance with Section 11.18; or


(g)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;


and, provided further, that no such amendment, waiver or consent shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
under this Agreement without the prior written consent of the Administrative
Agent , in addition to the Lenders required above. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent under this
Agreement, except that (i) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (ii) the principal amount of, or
interest or fees payable on, Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent.
11.02    Notices; Effectiveness; Electronic Communication.


(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: (i) if to the

68

--------------------------------------------------------------------------------




Borrower, any Designated Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02 or in the Joinder Agreement applicable thereto;
provided that the Borrower and each Designated Borrower shall be notified by
electronic mail of any notice sent by telecopier; and (ii) if to any other
Lender, to the address, telecopier number, electronic mail address or telephone
number specified in its Administrative Questionnaire. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, any such notice shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through electronic communications, to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).


(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Borrower or any Designated Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it (or in the case of any Designated
Borrower, the Borrower), provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Designated Borrower,
any Lender or any other Person for losses, claims,

69

--------------------------------------------------------------------------------




damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses result from the gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any
Designated Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(d)     Change of Address, Etc. Each of the Borrower, each Designated Borrower,
the Administrative Agent may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.


(e)     Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower,
provided that such indemnity shall not be available as to any Indemnitee (as
defined in Section 11.04(b)) to the extent that such losses, costs, expenses and
liabilities result from the gross negligence or willful misconduct of such
Indemnitee. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


(f)     Deemed Notices to Designated Borrowers. Any notice given under this
Section 11.02 to the Borrower shall also be deemed notice to any Designated
Borrower, and the Borrower shall be entitled to give any notice on behalf of any
Designated Borrower.


11.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


11.04    Expenses; Indemnity; Damage Waiver.



70

--------------------------------------------------------------------------------




(a)     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Arrangers
(including the reasonable and documented fees, charges and disbursements of one
counsel for the Administrative Agent and the Arrangers), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent, any Arranger, any Syndication Agent, any
Documentation Agent or any Lender ((including the reasonable and documented
fees, charges and disbursements of one counsel for the Administrative Agent, the
Arrangers, the Syndication Agents and the Documentation Agents and one local
counsel in each jurisdiction of organization of any Designated Borrower but only
so long as such jurisdiction is different from the jurisdiction of organization
of the Borrower or any other Designated Borrower (such jurisdiction, the
“Applicable Jurisdiction”) (and, in the case of an actual or perceived conflict
of interest where the Administrative Agent and/or its Affiliates, the Arrangers,
the Syndication Agents and/or the Documentation Agents affected by such conflict
has retained its own counsel, of another law firm acting as counsel for such
Person and another local counsel in each Applicable Jurisdiction)) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.


(b)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Syndication
Agents, the Documentation Agents each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses ((including the reasonable and
documented fees, charges and disbursements of one counsel for the Indemnitees
and one local counsel for the Indemnitees in each Applicable Jurisdiction) (and,
in the case of an actual or perceived conflict of interest where the Indemnitees
affected by such conflict have retained their own counsel, of another law firm
acting as counsel for such Indemnitees and another local counsel in each
Applicable Jurisdiction)) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any Designated Borrower
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom and (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Designated Borrower, its
equity holders, affiliates or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) result from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
in a final non-appealable judgment or (y) result from a claim brought by

71

--------------------------------------------------------------------------------




the Borrower or any Designated Borrower against an Indemnitee for a material
breach of such Indemnitee’s agreements hereunder or under any other Loan
Document, if the Borrower has obtained a final non-appealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.
(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).


(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower and each Designated Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee.


(e)     Payments. All amounts due under this Section shall be payable not later
than 30 days after demand therefor.


(f)     Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.


11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and

72

--------------------------------------------------------------------------------




(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.


11.06    Successors and Assigns.
    
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Designated Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower or any Designated Borrower without such consent shall be null
and void) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, the Arrangers, the Syndication Agents, the Documentation
Agents, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)     Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in subsection (b)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$10,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its

73

--------------------------------------------------------------------------------




Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.


(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition: (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) subject to the last sentence
of this clause (iii), an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof; and (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required unless
such assignment is to an Affiliate of a Lender. Notwithstanding the foregoing,
if an Event of Default, other than pursuant to Section 8.01(a) or Section
8.01(f), has occurred and is continuing, no assignments will be permitted to be
made without the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed, other than to other Lenders, Affiliates of
Lenders, Approved Funds, or other commercial banks or regulated financial
institutions which are rated by (or whose direct or indirect parents are rated
by) S&P, Moody’s or Fitch.


(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)     No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)     No Assignment to Defaulting Lenders. No such assignment shall be made
to a Defaulting Lender.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning

74

--------------------------------------------------------------------------------




Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, with respect to payments by or on account of any obligation of the
Borrower or any Designated Borrower hereunder or under any other Loan Document,
and the benefits of Sections 3.04, 3.05, and 11.04 with respect to facts and
circumstances, in each case, occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and, as to entries
pertaining to it, any Lender at any reasonable time and from time to time upon
reasonable prior notice.


(d)     Participations. Any Lender may at any time sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(iv) unless an Event of Default has occurred and is continuing, any such
participation must be approved by the Borrower, which approval shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, if an Event of
Default, other than pursuant to Section 8.01(a) or Section 8.01(f), has occurred
and is continuing, no participations will be permitted to be made without the
consent of the Borrower, which consent shall not be unreasonably withheld or
delayed, other than to other Lenders, Affiliates of Lenders, Approved Funds, or
other commercial banks or regulated financial institutions which are rated by
(or whose direct or indirect parents are rated by) S&P, Moody’s or Fitch. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this

75

--------------------------------------------------------------------------------




Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.11 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments, Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.


(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and any Designated Borrower, to comply with Section 3.01(e) as though
it were a Lender.


(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or any

76

--------------------------------------------------------------------------------




of its Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) in any legal, judicial or
administrative proceeding or in accordance with a judicial or other governmental
order, subpoena, interrogatory, discovery request, investigative demand or other
legal process or as required by applicable law or regulation (in which case the
Administrative Agent or such Lender shall promptly notify the Borrower in
writing, in advance, and give the Borrower the opportunity to seek confidential
treatment of the information prior to such disclosure, to the extent permitted
by law), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Securitization, swap or
derivative transaction relating to the Borrower and its obligations, or any
Subsidiary and its obligations, or any credit insurance provider relating to the
Borrower and its Obligations, (g) with the consent of the Borrower, (h) to
rating agencies or, on a confidential basis, to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than (i) any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary and (ii) information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential or should, because of its nature, reasonably be
understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and each Lender acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non‑public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of the

77

--------------------------------------------------------------------------------




Borrower or any Designated Borrower against any and all of the obligations of
the Borrower or any Designated Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or any Designated
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Each Lender agrees to notify the Borrower and, if
applicable, such Designated Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the foregoing, if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set off.


11.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (but do
not supersede any provisions of any commitment letter or any related fee letter
that do not by the terms of such documents terminate upon the effectiveness of
this Agreement, all of which provisions shall remain in full force and effect).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

78

--------------------------------------------------------------------------------




11.11    Survival. All covenants, agreements, representations and warranties
made by the Borrower and each Designated Borrower herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount or Obligation payable under this Agreement is
outstanding and unpaid is outstanding and so long as the Commitments have not
expired or terminated.


11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay (or will be required to pay)
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or if any Lender determines
pursuant to Section 3.02 that it is not permitted to make Eurocurrency Rate
Loans, or if any Lender is a Defaulting Lender, or if any Lender declines to
approve any waiver, amendment or modification of this Agreement or any Loan
Document that requires approval of all Lenders pursuant to Section 11.01 and has
been approved by Lenders constituting the Required Lenders, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that: (a) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b); (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (c) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; and (d) such
assignment does not conflict with applicable Laws. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

79

--------------------------------------------------------------------------------




11.14    Governing Law; Jurisdiction; Etc.


(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)     SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)     WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR

80

--------------------------------------------------------------------------------




OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the Arrangers each
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent, any Syndication Agent, any Documentation Agent, any Lender nor any other
Arrangers have assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Syndication Agents, the
Documentation Agents, the Lenders or the Arrangers have advised or are currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent, any Syndication Agent, any Documentation Agent, any Lender
nor any other Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Lender nor any other Arranger
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the other
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.


11.17    USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to

81

--------------------------------------------------------------------------------




obtain, verify and record information that identifies the Borrower and each
Designated Borrower, which information includes the name and address of the
Borrower and each Designated Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
each Designated Borrower in accordance with the Patriot Act.


11.18    Termination of Joinder Agreements. Following written notice from the
Borrower to the Administrative Agent that it wishes to terminate any
Subsidiary’s designation as a Designated Borrower and upon payment in full of
all Obligations of such Designated Borrower, any Joinder Agreement entered by
such Designated Borrower with respect to this Agreement shall be deemed to have
been terminated, and all guaranty obligations of the Borrower under Article X in
respect of such Designated Borrower shall be terminated as of the date of the
termination of such Joinder Agreement but subject to Section 10.05.


11.19    Termination of Existing Credit Agreement. On the Closing Date, the
"Aggregate Commitments" under and as defined in the Existing Credit Agreement
shall be terminated pursuant to Section 2.04 thereof. The undersigned Lenders,
constituting at least the "Required Lenders" under and as defined in the
Existing Credit Agreement, waive the notice required under such Section 2.04 for
such termination.


(Remainder of Page Intentionally Left Blank)





82

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
EBAY INC.




By: /s/ Joseph B. Bounds            
Name: Brent Bounds    
Title: Treasurer

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender




By: /s/ Bruce S. Borden            
Name: Bruce S. Borden    
Title: Executive Director





eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------






CITIBANK, N.A., as Lender




By: /s/ Susan M. Olsen            
Name: Susan M. Olsen    
Title: Vice President



eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------








DEUTSCHE BANK AG NEW YORK BRANCH, as Lender




By: /s/ Ming K. Chu                
Name: Ming K. Chu    
Title: Vice President








By: /s/ Virginia Cosenza            
Name: Virginia Cosenza    
Title: Vice President

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Lender




By: /s/ Marie F. Harrison            
Name: Marie F. Harrison    
Title: Vice President

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------






WELLS FARGO, N.A., as Lender




By: /s/ Sid Khanolkar            
Name: Sid Khanolkar    
Title: Director

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By: /s/ Bill O'Daly                
Name: BILL O'DALY
Title: AUTHORIZED SIGNATORY




By: /s/ D. Andrew Maletta            
Name: D. ANDREW MALETTA
Title: AUTHORIZED SIGNATORY



eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------






SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






The Bank of Tokyo-Mitsubishi UFJ, Ltd.,


by
/s/ Lillian Kim                
Name: Lillian Kim
Title: Director

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------






SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






BNP PARIBAS, as Lender,


By:


/s/ Jamie Dillon            
Name: Jamie Dillon
Title: Managing Director


By:


/s/ Liz Cheng                
Name: Liz Cheng
Title: Vice President



eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






Name of Institution: GOLDMAN SACHS BANK USA    
by
/s/ Rebecca Kratz                
Name: Rebecca Kratz
Title: Authorized Signatory





eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






Name of Institution: HSBC BANK USA    
by        
/s/ David Wagstaff            
Name: David Wagstaff
Title: Managing Director, Global Banking




For any Lender requiring a second signature block:
by
                    
Name:
Title:

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






Name of Institution: Morgan Stanley Bank, N.A.    
By: /s/ Michael King            
Name: Michael King
Title: Authorized Signatory



eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






Name of Institution: Royal Bank of Canada
by        
/s/ J. Christian Gutierrez        
Name: J. Christian Gutierrez
Title: Authorized Signatory




For any Lender requiring a second signature block:
by
                    
Name:
Title:

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






Name of Institution: Standard Chartered Bank
by        
/s/ Pratima Saha            
Name: Pratima Saha
Title: Executive Director





eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




SIGNATURE PAGE TO
EBAY INC., CREDIT AGREEMENT DATED AS OF
NOVEMBER 9, 2015






Name of Institution: Westpac Banking Corporation
by        
/s/ Richard Yarnold            
Name: Richard Yarnold
Title: Director



eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS


Lender
Commitment
JPMorgan Chase Bank, N.A.
$175,000,000.00
Citibank, N.A.
$175,000,000.00
Deutsche Bank AG, New York Branch
$175,000,000.00
Bank of America, N.A.
$175,000,000.00
Wells Fargo Bank, National Association
$175,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$142,500,000.00
BNP Paribas
$142,500,000.00
Credit Suisse AG, Cayman Islands Branch
$142,500,000.00
Goldman Sachs Bank USA
$142,500,000.00
HSBC Bank USA, N.A.
$142,500,000.00
Morgan Stanley Bank, N.A.
$142,500,000.00
Royal Bank of Canada
$90,000,000.00
Standard Chartered Bank
$90,000,000.00
Westpac Banking Corporation
$90,000,000.00
Total
$2,000,000,000




1
Schedule 2.01



--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS



1
Schedule 7.01

--------------------------------------------------------------------------------




SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER OR ANY DESIGNATED BORROWER:
eBay Inc.
2065 Hamilton Avenue
San Jose, CA 95125
Attention:    [Intentionally Omitted]
Telephone:    [Intentionally Omitted]
Telecopier:    [Intentionally Omitted]
Electronic Mail: [Intentionally Omitted]


With a copy to:
eBay Inc.
2065 Hamilton Avenue
San Jose, CA 95125
Attention:    [Intentionally Omitted]
Telecopier:    [Intentionally Omitted]


With a copy to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention:    [Intentionally Omitted]
Telephone:    [Intentionally Omitted]
Telecopier:    [Intentionally Omitted]
Electronic Mail:    [Intentionally Omitted]



















1
Schedule 11.02

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
JPMorgan Chase Bank
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, Delaware 19713
Attention: [Intentionally Omitted]
Telephone: [Intentionally Omitted]
Telecopier: [Intentionally Omitted]
Electronic Mail (which notices must be sent in .pdf format): [Intentionally
Omitted]
Account Name: [Intentionally Omitted]       
Account No.: [Intentionally Omitted]
Ref:  [Intentionally Omitted]
Attention: [Intentionally Omitted]
ABA:  [Intentionally Omitted]


With a copy to:
JPMorgan Chase Bank
383 Madison Avenue, 24th Floor
New York 10179
Attention: [Intentionally Omitted]
Telephone: [Intentionally Omitted]
Electronic Mail: [Intentionally Omitted]


If such notice relates to a Eurocurrency Rate Loan denominated in a Foreign
Currency, to:


London Administrative Office


J.P. Morgan Europe Limited
Loans Agency 6th floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: [Intentionally Omitted]
Facsimile: [Intentionally Omitted]
Email: [Intentionally Omitted]


With a copy to:
JPMorgan Chase Bank
383 Madison Avenue, 24th Floor
New York 10179
Attention: [Intentionally Omitted]
Telephone: [Intentionally Omitted]
Electronic Mail: [Intentionally Omitted]

2
Schedule 11.02

--------------------------------------------------------------------------------








EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: __________, ____
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of November 9, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among eBay Inc., a Delaware corporation (the “Borrower”),
the Designated Borrowers from time to time parties thereto, the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.
The undersigned hereby requests (select one):
A Borrowing of Committed Loans
A conversion or continuation of Loans

1.
On _________________________________ (a Business Day).

2.
In the amount of $______________________.

3.
Comprised of:

(A)
__________________________

[Type of Committed Loan requested]


(B)    ___________________________
[Class of Committed Loan requested]
4.
Denominated in: ___________________________

[Agreed Currency]


5.
For Eurocurrency Rate Loans: with an Interest Period of _____ months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.
[EBAY INC.][DESIGNATED BORROWER]




By:      ________________________        
Name:         
Title:     
    



A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTE
November [__], 2015    $[_____________]
FOR VALUE RECEIVED, the undersigned (the “[Designated] Borrower”) hereby
promises to pay to [____________________] or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
[Designated] Borrower under that certain Credit Agreement, dated as of November
9, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Designated Borrowers from
time to time parties thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.
The [Designated] Borrower promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable Agreed
Currency in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
The [Designated] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
(Remainder of Page Intentionally Left Blank)

B-1
Form of Note

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[EBAY INC.] [DESIGNATED BORROWER]




By:      ________________________        
Name:          
Title:     

B-2
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of
Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 




B-3
Form of Note

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______________,____
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of November 9, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among eBay Inc., a Delaware corporation (the “Borrower”),
the Designated Borrowers from time to time parties thereto, the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant to the extent required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
2.    To the best knowledge of the undersigned:
[select one:]
[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]
-or-

C-1
Form of Compliance Certificate



--------------------------------------------------------------------------------






[during such fiscal period, the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
3.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of ______________, _________.
EBAY INC.




By:      ________________________        
Name:         
Title:     

C-2
Form of Compliance Certificate



--------------------------------------------------------------------------------






For the Quarter/Year ended ______________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.05(a) - Consolidated Interest Coverage Ratio.
 
A.
Consolidated EBITDA for four consecutive fiscal quarters ending on Statement
Date (“Subject Period”):
$
 
1.
Consolidated Net Income for Subject Period:
$
 
2.
Interest expense for Subject Period:
$
 
3.
Depreciation and amortization expense (including amortization or impairment of
Intangible Assets for Acquisitions or Dispositions) for Subject Period:
$
 
4.
Income tax expense for Subject Period:
$
 
5.
Non-cash charges or expenses related to equity plans or equity awards for
Subject Period:
$
 
6.
Payroll taxes on exercise of stock options or vesting of restricted stock units
or other equity awards for Subject Period:
$
 
7.
Impairment of goodwill for Subject Period:
$
 
8.
Extraordinary losses from Acquisitions or Dispositions for Subject Period:
$
 
9.
Transaction expenses from Acquisitions and Dispositions for Subject Period:
$
 
10.
Non-cash restructuring charges and other non-cash exit and disposal costs1:
$
 
11.
Transaction expenses and restructuring charges during such period arising from
the spin-off of PayPal Holdings, Inc. or the proposed sale of the Borrower’s
Enterprise business segment, as such transaction were disclosed in publicly
available current or periodic reports filed by the Borrower with the SEC prior
to October 22, 2015:
$

    


1
There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of such restructuring charges and exit and disposal costs are made.


C-3
Form of Compliance Certificate



--------------------------------------------------------------------------------




 
12.
Extraordinary gains from Acquisitions and Dispositions for Subject Period:
$
 
13.
Reversals of non-cash restructuring charges and other non-cash exit and disposal
costs:
$
 
14.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 - 12
- 13):
$
 
B.
Consolidated Interest Expense for Subject Period:
$
 
C.
Consolidated Interest Coverage Ratio as of Statement Date
(Line I.A.14 Line I.B):
 
 
D.
Minimum permitted:
3.00 to 1.00
 
E.
Covenant Compliance?
YES / NO




C-4
Form of Compliance Certificate



--------------------------------------------------------------------------------






For the Quarter/Year ended ______________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
II.
Section 7.05(b) - Consolidated Leverage Ratio.
 
A.
Consolidated Debt at end of Subject Period:
$
 
1.
Indebtedness of Borrower and Subsidiaries, determined on a consolidated basis:
$
 
2.
To the extent otherwise included in consolidated Indebtedness, contingent
obligations as account parties in respect of any letters of credit, bankers’
acceptances, bank guaranties,
surety bonds and similar instruments to the extent the foregoing do not support
Indebtedness:
$
 
3.
To the extent otherwise included in consolidated Indebtedness, Indebtedness
arising in connection with any Securitization, endorsements of instruments for
deposit and other ordinary course treasury services and indemnification
obligations pursuant to disposition and sale transactions, factoring or similar
arrangements permitted by Section 7.02:
$
 
4.
To the extent otherwise included in consolidated Indebtedness, net obligations
under Swap Contracts:
$
 
5.
Consolidated Debt (Lines II.A.1 - 2 - 3 - 4):
$
 
B.
Consolidated EBITDA for four consecutive fiscal quarters ending on Statement
Date (“Subject Period”) from Schedule 1 to the Compliance Certificate:
$
 
C.
Consolidated Leverage Ratio as of Statement Date (Line II.A.5 Line II.B):
 
 
D
Maximum permitted:
4.00 to 1.00
 
E
Covenant Compliance?
YES / NO




C-5
Form of Compliance Certificate



--------------------------------------------------------------------------------








For the Quarter/Year ended ______________ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

C-6
Form of Compliance Certificate



--------------------------------------------------------------------------------




Consolidated
EBITDA
Quarter
Ended
Quarter
Ended
Quarter
Ended
Quarter
Ended
Twelve
Months
Ended
Consolidated
Net Income
 
 
 
 
 
+ interest expense
 
 
 
 
 
+ depreciation and amortization expense (including
 
 
 
 
 
+ income tax expense
 
 
 
 
 
+ non-cash charges or expenses relating to equity plans or equity awards
 
 
 
 
 
+ payroll taxes on exercise of stock options or vesting of restricted stock
units or other equity awards
 
 
 
 
 
+ impairment of goodwill:
 
 
 
 
 
+ extraordinary losses from Acquisitions and Dispositions:
 
 
 
 
 
+ transaction expenses from Acquisitions and Dispositions:
 
 
 
 
 
+ non-cash restructuring charges and other non-cash exit and disposal costs2:
    
 
 
 
 
 
+ Transaction expenses and restructuring charges during such period arising from
the spin-off of PayPal Holdings, Inc. or the proposed sale of the Borrower’s
Enterprise business segment, as such transaction were disclosed in publicly
available current or periodic reports filed by the Borrower with the SEC prior
to October 22, 2015:
 
 
 
 
 
- extraordinary gains from Acquisitions and Dispositions:
 
 
 
 
 
- reversals of non-cash restructuring charges and other non-cash exit and
disposal costs:
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 



    
















2
There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of such restructuring charges and exit and disposal costs are made.


C-7
Form of Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:                                 

        
2.
Assignee:                                 

        
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower: eBay Inc.



4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement







1    Select as applicable.

D-1
Form of Assignment and Assumption



--------------------------------------------------------------------------------






5.
Credit Agreement: Credit Agreement, dated as of November 9, 2015, among eBay
Inc., the Designated Borrowers from time to time parties thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.



6.
Assigned Interest[s]

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2 
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]


By:
                            

Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:
                            

Title:


[Consented to and]3 Accepted:


2    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.
3
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


D-2
Form of Assignment and Assumption



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as
  Administrative Agent


By:                                     
Title:


[Consented to:]4


EBAY INC.


By:
                                

Title:


[NAME OF ANY OTHER RELEVANT PARTY]




By                                 
Title:






















































4    To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

D-3
Form of Assignment and Assumption



--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
EBAY INC. CREDIT AGREEMENT
DATED AS OF NOVEMBER 9, 2015
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

D-4
Form of Assignment and Assumption



--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



D-5
Form of Assignment and Assumption



--------------------------------------------------------------------------------




EXHIBIT E


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 9, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By: ______________________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]



E-1
U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------






[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 9, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By: ______________________________________________


 
Name:
 
Title:

Date: ________ __, 20[ ]

E-2
U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------








[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 9, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By: ______________________________________________


 
Name:
 
Title:

Date: ________ __, 20[ ]

E-3
U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------








[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 9, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

E-4
U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------




[NAME OF LENDER]
By: ______________________________________________


 
Name:
 
Title:



Date: ________ __, 20[ ]



E-5
U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------




EXHIBIT F
JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of ____________, 201__, among _____________ (the
“Subsidiary”), EBAY INC., a Delaware corporation (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions (the “Lenders”)
from time to time parties to the Credit Agreement dated as of November 9, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined) by and
among the Borrower, the Designated Borrowers from time to time parties thereto,
the Lenders and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary as the
Designated Borrower to the Credit Agreement in the manner hereinafter set forth;
and
WHEREAS, this Joinder Agreement is entered into pursuant to Section 4.03(b) of
the Credit Agreement;
NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
1.     The Subsidiary hereby acknowledges that it has received and reviewed a
copy of the Credit Agreement, and acknowledges and agrees to:


(a)join the Credit Agreement as a Designated Borrower;
(b)be bound by all covenants, agreements and acknowledgments attributable to the
Designated Borrower in the Credit Agreement; and
(c)perform all obligations and duties required of it by the Credit Agreement.


2.     The Subsidiary hereby represents and warrants that the representations
and warranties with respect to it contained in Article V of the Credit Agreement
or which are contained in any certificate furnished by or on behalf of it are
true and correct on the date hereof.


3.     The address and jurisdiction of organization of the Subsidiary is set
forth below:
 
Address
Attn:
Telecopy:
Telephone:
 
Jurisdiction
of organization:






--------------------------------------------------------------------------------








4.     THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York by its proper and duly
authorized officer as of the day and year first above written.
[DESIGNATED BORROWER],
as the Designated Borrower




By:                         
Name:
Title:




EBAY INC., as the Borrower




By:                             
Name:
Title:






ACKNOWLEDGED AND AGREED TO:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:                                 
Name:
Title:



